 

Exhibit 10.1

 

 



 

CREDIT AGREEMENT AND GUARANTY

 

dated as of May 29, 2015

 

by and among

 

ALLIQUA BIOMEDICAL, INC.,

as the Borrower,

 

THE GUARANTORS PARTY HERETO,

 

and

 

PERCEPTIVE CREDIT OPPORTUNITIES FUND, LP,
as the Lender

 

 



 

 

   

 

Table of Contents

 

      Page         Article I DEFINITIONS AND ACCOUNTING TERMS 1          
Section 1.1 Defined Terms 1           Section 1.2 Use of Defined Terms 18      
    Section 1.3 Cross-References 18           Section 1.4 Accounting and
Financial Determinations 19         Article II COMMITMENT AND BORROWING
PROCEDURES 19           Section 2.1 Commitment 19           Section 2.2
Borrowing Procedures 19           Section 2.3 Funding 19           Section 2.4
Reduction of the Commitment Amounts 19         Article III REPAYMENTS,
PREPAYMENTS, INTEREST AND FEES 19           Section 3.1 Repayments and
Prepayments; Application 19           Section 3.2 Repayments and Prepayments 19
          Section 3.3 Application 21           Section 3.4 Reinvestment of
Certain Proceeds 21           Section 3.5 Interest Rate 21           Section 3.6
Default Rate 21           Section 3.7 Payment Dates 21           Section 3.8
Exit Fee 22           Section 3.9 Fees 22         Article IV LIBO RATE AND OTHER
PROVISIONS 22           Section 4.1 Increased Costs, Etc 22           Section
4.2 Increased Capital Costs 23           Section 4.3 Taxes 23           Section
4.4 Payments, Computations; Proceeds of Collateral, Etc 26           Section 4.5
Setoff 27           Section 4.6 LIBO Rate Not Determinable 27         Article V
CONDITIONS TO LOAN 27           Section 5.1 Loan 27         Article VI
REPRESENTATIONS AND WARRANTIES 31

 

-i-

   

 

Table of Contents

(continued)

 

      Page           Section 6.1 Organization, Etc 31           Section 6.2 Due
Authorization, Non-Contravention, Etc 31           Section 6.3 Government
Approval, Regulation, Etc 32           Section 6.4 Validity, Etc 32          
Section 6.5 Financial Information 32           Section 6.6 No Material Adverse
Change 32           Section 6.7 Litigation, Labor Matters and Environmental
Matters 32           Section 6.8 Subsidiaries 33           Section 6.9 Ownership
of Properties 33           Section 6.10 Taxes 33           Section 6.11 Pension
Plans, Etc 33           Section 6.12 Accuracy of Information 33          
Section 6.13 Regulations U and X 34           Section 6.14 Solvency 34          
Section 6.15 Intellectual Property 34           Section 6.16 Material Agreements
35           Section 6.17 Permits 35           Section 6.18 Regulatory Matters
36           Section 6.19 Transactions with Affiliates 38           Section 6.20
Investment Company Act 38           Section 6.21 OFAC 38           Section 6.22
Anti-Corruption 38           Section 6.23 Deposit and Disbursement Accounts 38  
        Section 6.24 Registration Rights 38           Section 6.25 Use of
Proceeds 39         Article VII AFFIRMATIVE COVENANTS 39           Section 7.1
Financial Information, Reports, Notices, Etc 39           Section 7.2
Maintenance of Existence; Compliance with Contracts, Laws, Etc 41          
Section 7.3 Maintenance of Properties 41

 

-ii-

   

 

Table of Contents

(continued)

 

      Page           Section 7.4 Insurance 41           Section 7.5 Books and
Records 42           Section 7.6 Environmental Law Covenant 42           Section
7.7 Use of Proceeds 42           Section 7.8 Future Guarantors, Security, Etc 42
          Section 7.9 Obtaining of Permits, Etc 43           Section 7.10
Product Licenses 43           Section 7.11 Maintenance of Regulatory
Authorizations, Contracts, Intellectual Property, Etc 43           Section 7.12
Restriction of Amendments to Certain Documents 44           Section 7.13 Cash
Management 44           Section 7.14 Modification of Organic Documents 45      
    Section 7.15 Inconsistent Agreements 45         Article VIII NEGATIVE
COVENANTS 45           Section 8.1 Business Activities 45           Section 8.2
Indebtedness 45           Section 8.3 Liens 46           Section 8.4 Financial
Covenants 47           Section 8.5 Investments 47           Section 8.6
Restricted Payments, Etc 48           Section 8.7 Issuance of Capital Securities
48           Section 8.8 Consolidation, Merger; Permitted Acquisitions, Etc 48  
        Section 8.9 Permitted Dispositions 49           Section 8.10
Modification of Certain Agreements 49           Section 8.11 Transactions with
Affiliates 49           Section 8.12 Restrictive Agreements, Etc 49          
Section 8.13 Sale and Leaseback 49           Section 8.14 Product Sales 49      
    Section 8.15 Outbound Licenses 49           Section 8.16 Inbound Licenses 50

 

-iii-

   

 

Table of Contents

(continued)

 

      Page           Section 8.17 Change in Name, Location, Executive Office, or
Executive Management; Change in Fiscal Year 50         Article IX EVENTS OF
DEFAULT 50           Section 9.1 Listing of Events of Default 50          
Section 9.2 Action if Bankruptcy 53           Section 9.3 Action if Other Event
of Default 53         Article X GUARANTY   53           Section 10.1 Guaranty 53
          Section 10.2 Waivers 54           Section 10.3 Benefit of Guaranty 54
          Section 10.4 Subordination of Subrogation, Etc 54           Section
10.5 Election of Remedies 55           Section 10.6 Limitation 55          
Section 10.7 Liability Cumulative 55         Article XI MISCELLANEOUS PROVISIONS
55           Section 11.1 Waivers, Amendments, Etc 55           Section 11.2
Notices; Time 56           Section 11.3 Payment of Costs and Expenses 56        
  Section 11.4 Indemnification 57           Section 11.5 Survival 57          
Section 11.6 Severability 57           Section 11.7 Headings 58          
Section 11.8 Execution in Counterparts, Effectiveness, Etc 58           Section
11.9 Governing Law; Entire Agreement 58           Section 11.10 Successors and
Assigns 58           Section 11.11 Other Transactions 59           Section 11.12
Forum Selection and Consent to Jurisdiction 59           Section 11.13 Waiver of
Jury Trial 59

 

-iv-

   

 

Table of Contents

(continued)

 

    Page       SCHEDULES:           Schedule 1.1(a)   Key Permits Schedule
6.7(a)   Litigation Schedule 6.8   Existing Subsidiaries Schedule 6.11   Pension
Plans Schedule 6.15(a)   Intellectual Property Schedule 6.16(a)   Material
Agreements Schedule 6.16(b)   Excluded Material Agreements Schedule 6.18(a)  
Regulatory Matters Schedule 6.19   Transactions with Affiliates Schedule 6.23  
Deposit and Disbursement Accounts Schedule 6.24   Registration Rights Schedule
8.2(c)   Existing Indebtedness Schedule 8.3(b)   Existing Liens Schedule 8.5(a)
  Investments Schedule 8.7   Issuance of Capital Securities Schedule 11.2  
Notice Information       EXHIBITS:           Exhibit A - Form of Note Exhibit B
- Form of Loan Request Exhibit C - Form of Compliance Certificate Exhibit D -
Form of Pledge and Security Agreement Exhibit E - Form of Copyright Security
Agreement Exhibit F - Form of Patent Security Agreement Exhibit G - Form of
Trademark Security Agreement Exhibit H - Form of Warrant Exhibit I-1 - Form of
U.S. Tax Compliance Certificate Exhibit I-2 - Form of U.S. Tax Compliance
Certificate Exhibit I-3 - Form of U.S. Tax Compliance Certificate Exhibit I-4 -
Form of U.S. Tax Compliance Certificate Exhibit J - Form of Solvency Certificate
Exhibit K - Form of Subordination Agreement

 

-v-

   

 

CREDIT AGREEMENT AND GUARANTY

 

THIS CREDIT AGREEMENT AND GUARANTY dated as of May 29, 2015 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and among ALLIQUA BIOMEDICAL, INC., a Delaware corporation (the “Borrower”),
each Guarantor (as defined below) party hereto and PERCEPTIVE CREDIT
OPPORTUNITIES FUND, LP (together with its Affiliates, successors, permitted
transferees and permitted assignees, the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lender provide a senior term loan
facility to the Borrower in an aggregate principal amount of $15,500,000 on the
Closing Date; and

 

WHEREAS, the Lender is willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Commitment and make the Loan to the
Borrower.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

 

“510(k)” is defined within the definition of “Device Clearance Application”.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” (and its correlatives) by any Person means the power of such Person,
directly or indirectly, (i) to vote 10% or more of the Capital Securities (on a
fully diluted basis) of another Person which Capital Securities have ordinary
voting power for the election of directors, managing members or general partners
(as applicable), or (ii) to direct or cause the direction of the management and
policies of such other Person (whether by contract or otherwise).

 

“Agreement” is defined in the preamble.

 

“Applicable Margin” means 9.75%, as such percentage may be increased pursuant to
Section 3.6.

 

“Ancillary Documents” has the meaning provided in the Merger Agreement.

 

“Authorized Officer” means, relative to each Loan Party, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Lender pursuant to Section 5.1.1.

 

 

   

 

“BLA” means (i) (x) a biologics license application (as defined in the FD&C Act)
to introduce, or deliver for introduction, a biologic product, including
vaccines into commerce in the U.S., or any successor application or procedure
and (y) any similar application or functional equivalent relating to biologics
licensing applicable to or required by any country, jurisdiction or Governmental
Authority other than the U.S. and (ii) all supplements and amendments that may
be filed with respect to the foregoing.

 

“Borrower” is defined in the preamble.

 

“Borrower Material Contract” means any material contract of any Loan Party
required to be filed on a Current Report on Form 8-K, a Quarterly Report on Form
10-Q, or an Annual Report on Form 10-K, in each case pursuant to Item 601(a) and
Item 601(b)(10) of Regulation S-K promulgated by the Securities and Exchange
Commission.

 

“Business Day” means any day which is neither a Saturday nor Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York,
New York.

 

“Calculation Date” is defined in Section 8.4(a).

 

“Capital Securities” means, with respect to any Person, all shares of, interests
or participations in, or other equivalents in respect of (in each case however
designated, whether voting or non-voting), such Person’s capital stock, whether
now outstanding or issued after the Closing Date.

 

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

 

“Cash Equivalent Investment” means, at any time:

 

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a state thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a state thereof) maturing not more than one year after such
time;

 

(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by a corporation (other than an Affiliate of the Borrower or any
of its Subsidiaries) organized under the laws of any state of the United States
or of the District of Columbia and rated A-1 or higher by S&P or P-1 or higher
by Moody’s;

 

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by any bank
organized under the laws of the United States (or any state thereof) and which
has (x) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(y) a combined capital and surplus greater than $1,000,000,000; or

 

- 2 -

   

 

(d) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (c) above.

 

“Celgene License Agreement” means the License, Marketing and Development
Agreement dated as of November 2013, between the Borrower and Anthrogenesis
Corporation, d/b/a Celgene Cellular Therapeutics, as amended or otherwise
modified.

 

“Celleration” means Celleration, Inc., a Delaware corporation.

 

“Celleration Material Contract” means any Material Contract as that term is
defined in the Merger Agreement.

 

“Change in Control” means and shall be deemed to have occurred if (i) any
“person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the date hereof) shall own, directly or indirectly, beneficially or of
record, determined on a fully diluted basis, more than 30% of the Voting
Securities of the Borrower, (ii) a majority of the seats (other than vacant
seats) on the board of directors (or equivalent) of the Borrower shall at any
time be occupied by persons who were neither (x) nominated by the board of
directors of the Borrower nor (y) appointed by directors so nominated, (iii) the
Borrower shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding Capital Securities of its Subsidiaries or (iv) the sale,
lease, transfer, conveyance or other disposition, in one or more related
transactions, of properties or assets of the Loan Parties having an aggregate
value in excess of 30% of all properties and assets of such Persons determined,
as of any relevant time, by reference to the Borrower’s most recent audited,
consolidated balance sheet.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of the making of the Loan hereunder, which shall
coincide with the “Closing Date” as defined in the Merger Agreement.

 

“Closing Date Certificate” is defined in Section 5.1.2.

 

- 3 -

   

 

“Closing Date Material Adverse Effect” means any event, occurrence, fact,
condition, circumstance or change that is, or could reasonably be expected to
become, individually or in the aggregate, materially adverse to the business,
results of operations or financial condition of (x) the Borrower and its
Subsidiaries taken as a whole or (y) Celleration and its Subsidiaries taken as a
whole, as the case may be, but shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Borrower, Celleration or any of its
respective Subsidiaries, as the case may be, operates; (iii) any changes in
financial or securities markets in general; (iv) acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any action expressly required by the Merger Agreement (other than
pursuant to Section 3.03 and Section 5.08 thereof), the Commitment Letter,
and/or the Loan Documents; (vi) any changes in applicable laws or accounting
rules, including GAAP in the United States; or (viii) any decline in the NASDAQ
listed price for any Loan Party’s equity securities following the announcement
of the Merger Transaction; provided further, however, that any event,
occurrence, fact, condition or change referred to in clauses (i) through (iv)
and/or (vi) immediately above shall be taken into account in determining whether
a Closing Date Material Adverse Effect has occurred or could reasonably be
expected to occur to the extent that such event, occurrence, fact, condition or
change has a disproportionate effect on the Borrower and its Subsidiaries taken
as a whole, or Celleration and its Subsidiaries taken as a whole, as the case
may be, compared to other participants in the industries in which the Borrower
and its Subsidiaries taken as a whole, or Celleration and its Subsidiaries taken
as a whole, as the case may be, conducts its businesses.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

 

“Collateral” has the meaning provided in the Pledge and Security Agreement.

 

“Commitment” means the Lender’s obligation (if any) to make the Loan hereunder.

 

“Commitment Amount” means $15,500,000.

 

“Commitment Letter” means, collectively, the Commitment Letter dated as of
February 2, 2015 between the Lender and the Borrower regarding the transactions
contemplated hereby, and the outline of the proposed terms and conditions
attached thereto.

 

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit C
hereto, together with such changes thereto as the Lender may from time to time
request for the purpose of monitoring the Borrower’s compliance with the
financial covenants contained herein.

 

“Consolidated Total Revenue” means, for any applicable period, the gross revenue
of the Borrower and its Subsidiaries from the sale of Products during such
period, determined on a consolidated basis in accordance with GAAP.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

 

- 4 -

   

 

“Control” is defined within the definition of “Affiliate”.

 

“Controlled Account” is defined in Section 7.13(a).

 

“Copyrights” means all copyrights, whether statutory or common law, and all
exclusive and nonexclusive licenses from third parties or rights to use
copyrights owned by such third parties, along with any and all (i) renewals,
revisions, extensions, derivative works, enhancements, modifications, updates
and new releases thereof, (ii) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iii) rights to sue for past, present and future infringements thereof,
and (iv) foreign copyrights and any other rights corresponding thereto
throughout the world.

 

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by each Loan Party substantially in the form of Exhibit E to the
Pledge and Security Agreement, as amended or otherwise modified from time to
time.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Device” means any instrument, apparatus, implement, machine, contrivance,
implant, in vitro reagent, or other similar or related article, including any
component, part, or accessory, which is intended for use in the diagnosis of
disease or other conditions, or in the cure, mitigation, treatment, or
prevention of disease, in man or other animals, or (iii) intended to affect the
structure or any function of the body of man or other animals; and which does
not achieve its primary intended purposes through chemical action within or on
the body of man or other animals and which is not dependent upon being
metabolized for the achievement of its primary intended purposes.

 

“Device Clearance Application” means a premarket approval application submitted
under Section 515 of the FD&C Act (21 U.S.C. § 360e), a de novo request
submitted under Section 516(f) of the FD&C Act (21 U.S.C. § 360c(f)), or any
premarket notification submitted under Section 510(k) of the FD&C Act (21 U.S.C.
§ 360(k)) seeking clearance from FDA for a Device that is substantially
equivalent to a legally marketed predicate device (“510(k)”), as defined in the
FD&C Act, or any corresponding foreign application in any other jurisdiction.

 

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any Loan Party’s assets
(including accounts receivable and Capital Securities of Subsidiaries) to any
other Person (other than to the Borrower or one of its wholly owned
Subsidiaries) in a single transaction or series of transactions.

 

- 5 -

   

 

“Dollars” and the sign “$” mean lawful money of the United States.

 

“Early Prepayment Fee” means (i) with respect to any prepayment of the Loan
during the period from the Closing Date up to (and including) the first
anniversary of the Closing Date, an amount equal to 5.00% of the principal
amount of the Loan being prepaid, (ii) with respect to any prepayment of the
Loan during the period from the day following the first anniversary of the
Closing Date up to (and including) the second anniversary of the Closing Date,
an amount equal to 3.00% of the principal amount of the Loan being prepaid, and
(iii) with respect to any prepayment of the Loan during the period from the day
following the second anniversary of the Closing Date up to (and including) the
third anniversary of the Closing Date, an amount equal to 2.00% of the principal
amount of the Loan being prepaid.

 

“Earn-Out Payments” means, collectively, the Earn-Out Consideration and the MIST
Payments, as such terms are defined in the Merger Agreement.

 

“Environmental Laws” means all federal, state, local or international laws,
statutes, rules, regulations, codes, directives, treaties, requirements,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, natural resources, Hazardous Material or
health and safety matters.

 

“Environmental Liability” means any liability, loss, claim, suit, action,
investigation, proceeding, damage, commitment or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of or affecting any Loan Party
directly or indirectly arising from, in connection with or based upon (i) any
Environmental Law or Environmental Permit, (ii) the generation, use, handling,
transportation, storage, treatment, recycling, presence, disposal, Release or
threatened Release of, or exposure to, any Hazardous Materials or (iii) any
contract, agreement, penalty, order, decree, settlement, injunction or other
arrangement (including operation of law) pursuant to which liability is assumed,
entered into, inherited or imposed with respect to any of the foregoing.

 

“Environmental Permit” is defined in Section 6.7(c).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed to be a single employer with
the Borrower, pursuant to Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA.

 

- 6 -

   

 

“ERISA Event” means (a) any reportable event, as defined in Section 4043 of
ERISA, with respect to a Pension Plan, as to which PBGC has not by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified of such
event, (b) the filing of a notice of intent to terminate any Pension Plan, if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Pension Plan or the termination of any Pension Plan under Section
4041(c) of ERISA, (c) the institution of proceedings under Section 4042 of ERISA
by the PBGC for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (d) any failure by any Pension Plan to satisfy the
minimum funding requirements of Sections 412 and 430 of the Code or Section 302
of ERISA applicable to such Pension Plan, whether or not waived, (e) the failure
to make a required contribution to any Pension Plan that would result in the
imposition of a Lien on any Loan Party or any ERISA Affiliate under Section
303(k) of ERISA or Section 430(k) of the Code, or at any time prior to date
hereof, a filing under Section 412 of the Code or Section 302 of ERISA of any
request for a minimum funding variance with respect to any Pension Plan or
Multiemployer Plan, (f) an engagement in a non-exempt prohibited transaction
within the meaning of Section 4975 of the Code or Section 406 of ERISA with
respect to which a Loan Party would incur liability which would reasonably be
expected to have a Material Adverse Effect, (g) the complete or partial
withdrawal of any Loan Party or any material ERISA Affiliate from a
Multiemployer Plan, (h) any Loan Party or an ERISA Affiliate incurring any
material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA) and (i)
a determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code).

 

“Event of Default” is defined in Section 9.1.

 

“Event of Loss” means, with respect to any asset of any Loan Party, any of the
following: (i) any loss, destruction or damage of such asset, (ii) any pending
or threatened institution of any proceedings for the condemnation or seizure of
such asset or of any right of eminent domain, or (iii) any actual condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such asset, or confiscation of such asset or requisition of the use of such
asset.

 

“Excluded Business” means any business the Borrower and the Lender may mutually
agree upon in writing on or prior to the Closing Date.

 

“Excluded Business Disposition” means the Disposal of the Excluded Business, in
whole or in part, in one or more transactions.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case: (i) imposed as a result of the
Lender being organized under the Laws of, or having its principal office or, in
the case of the Lender, its lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof); or (ii) that are Other
Connection Taxes; (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of the Lender with respect to an applicable interest in
the Loan pursuant to a Law in effect on the date on which: (i) the Lender
acquires such interest in the Loan; or (ii) the Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.3(a),
amounts with respect to such Taxes were payable either to the Lender's assignor
immediately before the Lender became a party hereto or to the Lender immediately
before it changed its lending office; (c) Taxes attributable to the Lender’s
failure to comply with Section 4.3(e); and (d) any Taxes imposed pursuant to
FATCA.

 

- 7 -

   

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Expense Deposit” means an amount equal to $50,000 deposited by the Borrower
with the Lender to be applied to the expenses of the Lender pursuant to Section
11.3.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any U.S. or non-U.S. fiscal or regulatory legislation, rules or official
practices which facilitate the implementation of the foregoing.

 

“FDA” means the U.S. Food and Drug Administration and any successor entity.

 

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act of 1938 (or any successor
thereto), as amended from time to time, and the rules and regulations
promulgated thereunder.

 

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2014 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Governmental Authority” means any national, supranational, federal, state,
county, provincial, local, municipal or other government or political
subdivision thereof (including any Regulatory Authority), whether domestic or
foreign, and any agency, authority, commission, ministry, instrumentality,
regulatory body, court, tribunal, arbitrator, central bank or other Person
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to any such government.

 

“Guarantors” means, collectively, each Subsidiary of the Borrower, including
Celleration and its Subsidiaries.

 

- 8 -

   

 

“Hazardous Material” means any material, substance, chemical, mixture or waste
which is capable of damaging or causing harm to any living organism, the
environment or natural resources, including all explosive, special, hazardous,
polluting, toxic, industrial, dangerous, biohazardous, medical, infectious or
radioactive substances, materials or wastes, noise, odor, electricity or heat,
and including petroleum or petroleum products, byproducts or distillates,
asbestos or asbestos-containing materials, urea formaldehyde, polychlorinated
biphenyls, radon gas, ozone-depleting substances, greenhouse gases, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law or as to which any Governmental Authority requires investigation, reporting
or remedial action.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity, credit
or equity swap, collar, cap, floor or forward rate agreement, or other agreement
or arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Loan Parties (i) which is of a “going concern” or
similar nature, (ii) which relates to the limited scope of examination of
matters relevant to such financial statement or (iii) which relates to the
treatment or classification of any item in such financial statement and which,
as a condition to its removal, would require an adjustment to such item the
effect of which would be to cause the Borrower to be in Default.

 

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“IDE” means an application, including an application filed with any Governmental
Authority, for authorization to commence human clinical studies, including (i)
an Investigational Device Exemption as defined in the FD&C Act or any successor
application or procedure filed with the FDA, (ii) an abbreviated IDE as
specified in FDA regulations in 21 C.F.R. § 812.2(b), (iii) any equivalent of a
United States IDE in other countries or regulatory jurisdictions, (iv) all
amendments, variations, extensions and renewals thereof that may be filed with
respect to the foregoing and (v) all related documents and correspondence
thereto, including documents and correspondence with Institutional Review Boards
(IRBs).

 

- 9 -

   

 

“IND” means (i) (x) an investigational new drug application (as defined in the
FD&C Act) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure and (y) any
similar application or functional equivalent relating to any investigational new
drug application applicable to or required by any country, jurisdiction or
Governmental Authority other than the U.S. and (ii) all supplements and
amendments that may be filed with respect to the foregoing.

 

“Indebtedness” of any Person means:

 

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

 

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

 

(c) all Capitalized Lease Liabilities of such Person;

 

(d) net Hedging Obligations of such Person and all obligations of such Person
arising under Synthetic Leases;

 

(e) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services, including earnouts payable in cash, purchase price
adjustments and seller notes in connection with acquisitions permitted hereunder
(to the extent due and payable and included as a liability on the balance sheet
in accordance with GAAP) (other than trade payables entered into in the ordinary
course of business);

 

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

 

(g) all obligations for any Earn-Out Payments; and

 

(h) all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

- 10 -

   

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
(i), Other Taxes.

 

“Infringement” and “Infringes” mean the misappropriation of know-how, trade
secrets and/or confidential information.

 

“Intellectual Property” means all (i) Patents, (ii) Trademarks, (iii) Copyrights
and other works of authorship (registered or unregistered), and all
applications, registrations and renewals therefor, (iv) Product Authorizations,
(v) Product Agreements, (vi) computer software, databases, data and
documentation, (vii) trade secrets and confidential business information,
whether patentable or unpatentable and whether or not reduced to practice,
know-how, inventions, manufacturing processes and techniques, research and
development information, data and other information included in or supporting
Product Authorizations, (viii) financial, marketing and business data, pricing
and cost information, business, finance and marketing plans, customer and
prospective customer lists and information, and supplier and prospective
supplier lists and information, (ix) other intellectual property or similar
proprietary rights, (x) copies and tangible embodiments of any of the foregoing
(in whatever form or medium) and (xi) any and all improvements to any of the
foregoing.

 

“Interest Period” means, (i) initially, for the Loan made hereunder, the period
beginning on (and including) the date on which the Loan is made hereunder
pursuant to Section 2.2 and ending on (and including) the last day of the
calendar month in which the Loan was made, and (ii) thereafter, the period
beginning on (and including) the first day of each succeeding calendar month and
ending on the earlier of (and including) (x) the last day of such calendar month
and (y) the Maturity Date.

 

“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, (ii) Contingent Liabilities in favor of any other Person and (iii)
any Capital Securities held by such Person in any other Person. The amount of
any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.

 

“Key Permits” means all material Permits relating to the Products (including all
Product Authorizations) set forth on Schedule 1.1(a).

 

“Lender” is defined in the preamble.

 

- 11 -

   

 

“LIBO Rate” means, with respect to any applicable Interest Period hereunder, the
one-month London Interbank Offered Rate for deposits in Dollars at approximately
11:00 a.m. (London, England time), as determined by the Lender from the
appropriate Bloomberg or Telerate page selected by the Lender (or any successor
thereto or similar source reasonably determined by the Lender from time to
time), which shall be that one-month London Interbank Offered Rate for deposits
in Dollars in effect two Business Days prior to the first Business Day of such
Interest Period rounded up to the nearest 1/16 of 1%, with such rate to be reset
effective as of the first Business Day of each succeeding Interest Period. If
the Loan is advanced other than on the first Business Day of a Fiscal Quarter,
the initial LIBO Rate for the Loan shall be that one-month London Interbank
Offered Rate for deposits in Dollars in effect two Business Days prior to the
date of the Loan, which rate shall be in effect until (and including) the last
Business Day of the first Interest Period relative to the Loan. Notwithstanding
the foregoing two sentences, in the event that the “LIBO Rate” is below zero,
then the “LIBO Rate” with respect to the Loan will be deemed to be zero. The
Lender’s internal records of applicable interest rates shall be determinative in
the absence of manifest error.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

 

“Loan” is defined in Section 2.1.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Pledge and
Security Agreement, the Copyright Security Agreement, the Patent Security
Agreement, the Trademark Security Agreement, the Warrant, the Subordination
Agreement, each other agreement pursuant to which the Lender is granted a Lien
to secure the Obligations, the Commitment Letter and each other agreement,
certificate, document or instrument delivered in connection with any Loan
Document, whether or not specifically mentioned herein or therein.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Loan Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Loan Parties taken as a whole, (ii) the rights and remedies of
the Lender under any Loan Document or (iii) the ability of the Loan Parties to
perform their respective Obligations under any Loan Document.

 

“Material Agreements” means (i) each Borrower Material Contract and each
Celleration Material Contract, (ii) each contract or agreement to which any Loan
Party is a party involving aggregate payments of more than $500,000, whether
such payments are being made by such Loan Party to a non-Affiliated Person, or
by a non-Affiliated Person to such Loan Party; and (iii) all other contracts or
agreements, individually or in the aggregate, material to the business,
operations, assets, prospects, conditions (financial or otherwise), performance
or liabilities of the Loan Parties.

 

- 12 -

   

 

“Maturity Date” means the fourth anniversary of the Closing Date.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of February
2, 2015, by and among the Borrower, ALQA Cedar, Inc., Celleration, and the
Stockholder Representative.

 

“Merger Transaction” means, collectively, the acquisition of Celleration by the
Borrower pursuant to the Merger Agreement and all other transactions related
thereto, including the transactions contemplated pursuant to this Agreement,
including the payment of costs, fees and expenses related thereto.

 

“MMA” has the meaning ascribed to such term in the definition of “FDA
Requirements”.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
4001(a)(3) of

ERISA) that is subject to Title IV of ERISA contributed to for any employees of
a Loan Party or any ERISA Affiliate.

 

“NDA” means (i) (x) a new drug application (as defined in the FD&C Act) and (y)
any similar application or functional equivalent relating to any new drug
application applicable to or required by any country, jurisdiction or
Governmental Authority other than the U.S. and (ii) all supplements and
amendments that may be filed with respect to the foregoing.

 

“Net Cash Proceeds” means when used in respect of (i) any Disposition, (ii) any
issuance of any debt or equity securities, or (iii) the receipt of any proceeds
in connection with any Event of Loss suffered, in each case by any Loan Party,
the gross proceeds in cash or cash equivalents received by such Person
(including such proceeds subsequently received in respect of noncash
consideration initially received and amounts initially placed in escrow that
subsequently become available) from such Disposition, issuance or Event of Loss,
less all direct costs and expenses (including attorneys’ fees) incurred or to be
incurred, and all federal, state, local and foreign Taxes assessed or to be
assessed (if any), in connection therewith.

 

“Note” means a promissory note of the Borrower payable to the Lender, in the
form of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrower to the Lender resulting from the outstanding amount of the Loan,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of each Loan Party arising under or in
connection with a Loan Document and the principal of and premium, if any, and
interest (including interest accruing during the pendency of any proceeding of
the type described in Section 9.1.8, whether or not allowed in such proceeding)
on the Loan.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

- 13 -

   

 

“Organic Document” means, relative to each Loan Party, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
such Loan Party’s Capital Securities.

 

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Loan or Loan Document).

 

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

 

“Other Administrative Proceeding” means any administrative proceeding relating
to a dispute involving a patent office or other relevant intellectual property
registry which relates to validity, opposition, revocation, ownership or
enforceability or the relevant Intellectual Property (other than Other
Connection Taxes imposed with respect to an assignment).

 

“Patent” means any patent, patent application and invention disclosure,
including any divisions, continuations, continuations in-part, provisionals,
continued prosecution applications, substitutions, reissues, reexaminations,
renewals, extensions, restorations, supplemental protection certificates and
other additions in connection therewith, whether in or related to the United
States or any foreign country or other jurisdiction.

 

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by each Loan Party in substantially the form of Exhibit F to the
Pledge and Security Agreement, as amended or otherwise modified from time to
time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to all or any of its functions under ERISA.

 

“PDMA” means the Prescription Drug Marketing Act.

 

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan), to which a Loan Party or any ERISA Affiliate sponsors, contributes to, or
provides benefits under, or has any obligation to contribute or provide benefits
under, and to which such Loan Party or ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer under
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, authorizations, consents, waivers, franchises, variances and similar
rights issued by or obtained from any Governmental Authority or any other
Person, including, without limitation, those relating to Environmental Laws.

 

- 14 -

   

 

“Permitted Debt” is defined in Section 8.2.

 

“Permitted Lien” is defined in Section 8.3.

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
and delivered by each Loan Party, substantially in the form of Exhibit D hereto,
as amended or otherwise modified from time to time.

 

“Product” means any current or future product developed, manufactured, licensed,
marketed, sold or otherwise commercialized by any Loan Party, including any such
product in development or which may be developed.

 

“Product Agreement” means each agreement, license, document, instrument,
interest (equity or otherwise) or the like under which one or more Persons
grants or receives any right, title or interest with respect to any Product
Development and Commercialization Activities in respect of one or more Products
specified therein, or receives or is granted the right to exclude any third
parties from engaging in any Product Development and Commercialization
Activities with respect thereto, including each contract or agreement with
suppliers, manufacturers, distributors, clinical research organizations,
wholesalers, pharmacies or with any other Person related to any such entity.

 

“Product Authorizations” means any and all approvals (including applicable
supplements, amendments, pre and post approvals, drug master files, governmental
price and reimbursement approvals and approvals of applications for regulatory
exclusivity), licenses, registrations or authorizations of any Governmental
Authority necessary for the manufacture, development, distribution, use,
storage, import, export, transport, promotion, marketing, sale or other
commercialization of a Product in any country or jurisdiction, including without
limitation INDs, NDAs, BLAs, IDEs, Device Clearance Applications or similar
applications.

 

“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, importation,
use, sale, storage, design, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to commercially exploit such Product.

 

“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any applicable law or regulation
or otherwise for the purpose of influencing any act or decision of such payee in
his official capacity, inducing such payee to do or omit to do any act in
violation of his lawful duty, securing any improper advantage or inducing such
payee to use his influence with a government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality.

 

- 15 -

   

 

“Regulatory Authority” means any Governmental Authority that is concerned with
or has regulatory oversight with respect to the use, control, safety, efficacy,
reliability, manufacturing, marketing, distribution, sale or other Product
Development and Commercialization Activities relating to any Product of a Loan
Party, including the FDA and all equivalent of such agencies in other
jurisdictions, and includes Standard Bodies.

 

“Regulatory Authorizations” means, with respect to the Products, all approvals,
clearances, authorizations, orders, exemptions, registrations, certifications,
licenses and Permits granted by any Regulatory Authorities, including all NDAs,
BLAs, IDEs, Device Clearance Applications and Product Authorizations held by the
Loan Parties or any of their respective licensors, as applicable, or that are
pending before the FDA or equivalent non-United States Governmental Entity with
respect to the Products.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, pouring, dumping, depositing, emitting, escaping,
emptying, seeping, dispersal, migrating or placing, including movement through,
into or upon the environment or any natural or man-made structure.

 

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of a Loan Party) on, or the
making of any payment or distribution on account of, or setting apart assets for
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any class of Capital Securities of a Loan
Party or any warrants, options or other right or obligation to purchase or
acquire any such Capital Securities, whether now or hereafter outstanding or
(ii) the making of any other distribution in respect of such Capital Securities,
in each case either directly or indirectly, whether in cash, property or
obligations of a Loan Party or otherwise.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw Hill
Financial.

 

“Sanction” means any international economic sanction administered or enforced by
the

United States Government (including, without limitation, OFAC), the United
Nations Security

Council, the European Union or its Member States, Her Majesty’s Treasury or
other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission.

 

- 16 -

   

 

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (i) the fair value of the property of the
Borrower and its Subsidiaries on a consolidated basis is greater than the total
amount of liabilities, including Contingent Liabilities, of the Borrower and its
Subsidiaries on a consolidated basis, (ii) the present fair saleable value of
the assets of the Borrower and its Subsidiaries on a consolidated basis is not
less than the amount that will be required to pay the probable liability of the
Borrower and its Subsidiaries on a consolidated basis on its debts as they
become absolute and matured, (iii) the Borrower does not intend to, and does not
believe that it or its Subsidiaries will, incur debts or liabilities beyond the
ability of the Borrower and its Subsidiaries to pay as such debts and
liabilities mature, (iv) the Borrower and its Subsidiaries on a consolidated
basis are not engaged in business or a transaction, and the Borrower and its
Subsidiaries on a consolidated basis are not about to engage in a business or a
transaction, for which the property of the Borrower and its Subsidiaries on a
consolidated basis would constitute an unreasonably small capital and (v) the
Borrower and its Subsidiaries have not executed this Agreement or any other Loan
Document or made any transfer or incurred any obligations hereunder, with actual
intent to hinder, delay or defraud either present or future creditors. The
amount of Contingent Liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become an actual or matured liability.

 

“Sources and Uses Certificate” means a certificate, required to be delivered
pursuant to Section 5.1.6, duly executed and completed by an Authorized Officer
of the Borrower setting forth the sources and uses of the cash and equity
proceeds to be used to consummate the Merger Transaction.

 

“Standard Bodies” means any of the organizations that create, sponsor and
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

 

“Subordination Agreement” means the Intercompany Subordination Agreement
executed and delivered by each Loan Party, substantially in the form of Exhibit
K hereto, as amended or otherwise modified from time to time.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash and the Commitment shall have terminated.

 

- 17 -

   

 

“Trademark” means any trademark, service mark, trade name, logo, symbol, trade
dress, domain name, corporate name and other indicator of source or origin, and
all applications and registrations therefor, together with all of the goodwill
associated with the therewith.

 

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by each Loan Party substantially in the form of Exhibit G to the
Pledge and Security Agreement, as amended or otherwise modified from time to
time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” is defined in Section 4.3(e)(ii)(b)(3).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Lender pursuant to
the applicable Loan Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than New York, then “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“Warrant” means the warrant executed and delivered by the Borrower and the
Lender, substantially in the form of Exhibit H hereto, as amended or otherwise
modified from time to time.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA that provides welfare benefits to terminated employees, other than to
the extent required by Section 4980B(f) of the Code and the corresponding
provisions of ERISA or similar state law.

 

“wholly owned Subsidiary” means any direct or indirect Subsidiaries of the
Borrower, all of the outstanding Capital Securities of which (other than any
director’s qualifying shares or investments by foreign nationals mandated by
applicable laws) is owned directly or indirectly by the Borrower.

 

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the schedules
attached hereto.

 

Section 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 

- 18 -

   

 

Section 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under Section
8.4 and any definitions used in such calculations) shall be made, in accordance
with those generally accepted accounting principles (“GAAP”) applied in the
preparation of the financial statements referred to in Sections 5.1.4(a) and (b)
and Sections 7.1(a), (b), and (c). Unless otherwise expressly provided, all
financial covenants and defined financial terms shall be computed on a
consolidated basis for the Borrower and its Subsidiaries, in each case without
duplication.

 

Article II
COMMITMENT and BORROWING procedures

 

Section 2.1 Commitment. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make a term loan (the “Loan”) in a single
borrowing to the Borrower on the Closing Date in an amount equal to the
Commitment Amount or such lesser amount requested by the Borrower in the Loan
Request, as the case may be. No further borrowings will be made hereunder, and
no amounts paid or prepaid with respect to the Loan may be reborrowed.

 

Section 2.2 Borrowing Procedures. Subject to the terms and conditions hereof,
the Borrower may, by delivery of a Loan Request to the Lender, irrevocably
request that the Loan be made by delivering to the Lender a Loan Request on or
before 10:00 a.m. on a Business Day at least three (3) (but not greater than
five (5)) Business Days prior to the Closing Date.

 

Section 2.3 Funding. After receipt of the Loan Request for the Loan, the Lender
shall, on the Closing Date and subject to the terms and conditions hereof, make
the requested proceeds of the Loan available to the Borrower by wire transfer to
the account the Borrower shall have specified in its Loan Request. All such
proceeds shall be applied in accordance with the Sources and Uses Certificate.

 

Section 2.4 Reduction of the Commitment Amounts. The Commitment Amount shall
automatically and permanently be reduced to zero immediately after the making of
the Loan on the Closing Date.

 

Article III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

Section 3.1 Repayments and Prepayments; Application. The Borrower agrees that
the Loan, and any fees or interest accrued or accruing thereon, shall be repaid
and prepaid solely in Dollars pursuant to the terms of this Article III.

 

Section 3.2 Repayments and Prepayments. The Borrower shall repay in full the
entire unpaid principal amount of the Loan on the Maturity Date. Prior thereto,
payments and prepayments of the Loan shall be made as set forth below.

 

- 19 -

   

 

(a) On the last Business Day of each calendar month that follows the second
anniversary of the Closing Date, the Borrower shall make a scheduled principal
payment on the Loan of $225,000, with any remaining unpaid balance of the Loan
being payable in cash on the Maturity Date.

 

(b) The Borrower may, upon five (5) Business Days prior written notice to the
Lender, prepay the outstanding amount of the Loan in whole or in part.

 

(c) Subject to Section 3.4, upon any Disposition by any Loan Party (other than
any Excluded Business Disposition) that, when taken together with all other such
Dispositions made by all Loan Parties during the preceding period of 12
consecutive months, results in aggregate Net Cash Proceeds from such
Dispositions that exceed $500,000 in the aggregate for such 12-month period, the
Borrower shall within three (3) Business Days of such Person’s receipt of such
excess proceeds prepay the outstanding principal amount of the Loan in an amount
equal to 100% of such excess Net Cash Proceeds. The provisions of this clause
shall not be deemed to be implied consent to any Disposition otherwise
prohibited by the terms and conditions of this Agreement.

 

(d) Subject to Section 3.4, upon the receipt by any Loan Party of any Event of
Loss, that, when taken together with all other proceeds received upon any Events
of Loss by all Loan Parties during the preceding period of 12 consecutive
months, exceed $250,000 in the aggregate for such 12-month period, the Borrower
shall within three (3) Business Days of such Person’s receipt of such excess
proceeds thereof prepay the outstanding principal amount of the Loan in an
amount equal to 100% of such excess Net Cash Proceeds.

 

(e) Upon any Excluded Business Disposition by any Loan Party that, when taken
together with all other Excluded Business Dispositions, results in Net Cash
Proceeds that exceed $5,000,000 in the aggregate, the Borrower shall within
three (3) Business Days of such Person’s receipt of such excess proceeds prepay
the outstanding principal amount of the Loan in an amount equal to 100% of such
excess Net Cash Proceeds.

 

(f) Upon the issuance, sale or other incurrence of any debt securities or other
Indebtedness by any Loan Party (other than Permitted Debt), the Borrower shall,
within three (3) Business Days of such Person’s receipt of the proceeds thereof,
prepay the outstanding principal amount of the Loan in an amount equal to 100%
of the Net Cash Proceeds therefrom. The provisions of this clause shall not be
deemed to be implied consent to any such issuance, sale or incurrence otherwise
prohibited by the terms and conditions of this Agreement.

 

(g) Immediately upon any acceleration of the Maturity Date of the Loan pursuant
to Section 9.2 or Section 9.3, the Borrower shall repay the Loan in full,
unless, pursuant to Section 9.3, only a portion of the Loan are so accelerated
(in which case the portion so accelerated shall be so repaid).

 

- 20 -

   

 

(h) Any term or provision hereof to the contrary notwithstanding, if the Loan
hereunder is repaid or prepaid for any reason on or prior to the date that is
three (3) years after the Closing Date (including repayments and prepayments
made pursuant to clause (b) through (g) above, but excluding, payments made
pursuant to clause (a) of this Section 3.2), the Borrower shall pay the Early
Prepayment Fee to the Lender at the time of such prepayment, together with all
other fees payable hereunder (if any), including pursuant to Sections 3.7 and
3.8.

 

Section 3.3 Application. Amounts repaid or prepaid in respect of the Loan shall
be applied as set forth in this Section 3.3.

 

(a) Subject to clause (b), proceeds of each prepayment or repayment of the Loan
shall be applied as set forth in clause (b) of Section 4.4.

 

(b) Each prepayment of the Loan made pursuant to clauses (b), (c), (d), (e) or
(f) of Section 3.2 shall be applied in reverse order of the scheduled repayments
set forth in clause (a) of Section 3.2.

 

Section 3.4 Reinvestment of Certain Proceeds. Notwithstanding clauses (c) and
(d) of Section 3.2, up to an aggregate amount of $2,500,000 of Net Cash Proceeds
that would otherwise be required to be used to prepay the Loan may instead be
used to replace, repair or restore the properties or assets used (i) in any Loan
Party’s business or to acquire other properties or assets related to any Loan
Party’s business or (ii) otherwise for working capital purposes in connection
with the Borrower’s would care business; provided that, (a) no Default or Event
of Default has occurred and is continuing on the date such Person receives such
proceeds, and (b) the Borrower delivers a certificate to the Lender within five
(5) Business Days after the date of such receipt stating that such proceeds
shall be so used within one hundred eighty (180) days after the receipt of such
proceeds. If all or any portion of such proceeds not so applied to the
prepayment of the Loan are not used in accordance with the preceding sentence
within such period or an Event of Default shall have occurred and is continuing,
such remaining portion shall be applied to prepay the Loan as required by
Section 3.2 on the last day of such specified period, or immediately in the case
of an Event of Default.

 

Section 3.5 Interest Rate. During any applicable Interest Period, the Loan shall
accrue interest during such Interest Period at a rate per annum equal to the sum
of (i) the greater of (x) the LIBO Rate for such Interest Period and (y) 1.00%,
plus (ii) the Applicable Margin. The interest rate shall be recalculated and, if
necessary, adjusted for each Interest Period, in each case pursuant to the terms
hereof.

 

Section 3.6 Default Rate. At all times commencing upon the date any Event of
Default occurs, and continuing until such Event of Default is no longer
continuing, the Applicable Margin shall be increased by 4.00% per annum.

 

Section 3.7 Payment Dates. Interest accrued on the Loan shall be payable in
cash, without duplication:

 

(a) on the Maturity Date therefor;

 

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on the Loan, on the principal amount so paid or prepaid;

 

- 21 -

   

 

(c) the last day of each Interest Period for the Loan; provided that if such day
is not a Business Day, then such payment shall be made on the next succeeding
Business Day; and

 

(d) on that portion of the Loan that is accelerated pursuant to Section 9.2 or
Section 9.3, immediately upon such acceleration.

 

Interest accrued on the Loan or any other monetary Obligations after the date
such amount is due and payable (whether on the Maturity Date, upon acceleration
or otherwise) shall be payable upon demand.

 

Section 3.8 Exit Fee. On the day when the Loan is paid in full, whether by
voluntary or involuntary prepayment, scheduled amortization, acceleration, on
the Maturity Date or otherwise, the Borrower will pay an exit fee equal to the
greater of (i) one percent (1%) multiplied by the remaining outstanding
principal balance of the Loan immediately prior to the final payment of the Loan
and (ii) $100,000.

 

Section 3.9 Fees. The Borrower shall pay to the Lender such fees as shall have
been separately agreed in the Commitment Letter.

 

Article IV
LIBO RATE AND OTHER PROVISIONS

 

Section 4.1 Increased Costs, Etc. If any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, the Lender or any Person controlling the
Lender (except any reserve requirement reflected in the LIBO Rate) or (ii)
impose on the Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or the Loan made by the
Lender, and the result of any of the foregoing shall be to increase the cost to
the Lender of making, converting to, continuing or maintaining the Loan or of
maintaining its obligation to make the Loan (whether of principal, interest or
any other amount) then, upon written notice from the Lender, the Borrower shall
within 30 days following receipt of such notice pay directly to the Lender such
additional amount or amounts sufficient to compensate the Lender for such
additional costs incurred or reduction suffered. A certificate of the Lender
setting forth the amount or amounts necessary to compensate the Lender or a
Person controlling the Lender, as the case may be, as specified in this Section
4.1 and delivered to the Borrower, shall be conclusive absent manifest error.
Failure or delay on the part of the Lender to demand compensation pursuant to
this Section 4.1 shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section 4.1 for any increased costs
incurred or reductions suffered more than nine months prior to the date that the
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of the Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

- 22 -

   

 

Section 4.2 Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any Person controlling the Lender, and the Lender determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Commitment or the Loan made
by it hereunder is reduced to a level below that which the Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by the Lender to the Borrower,
the Borrower shall within five days following receipt of such notice pay
directly to the Lender additional amounts sufficient to compensate the Lender or
such controlling Person for such reduction in rate of return. A statement of the
Lender as to any such additional amount or amounts shall, in the absence of
manifest error, be conclusive and binding on the Borrower. In determining such
amount, the Lender may use any method of averaging and attribution that it (in
its sole and absolute discretion) shall deem applicable.

 

Section 4.3 Taxes. The Borrower covenants and agrees as follows with respect to
Taxes.

 

(a) Payments Free of Taxes. Any and all payments by the Borrower under any Loan
Document shall be made without setoff, counterclaim or other defense, and free
and clear of, and without deduction or withholding for or on account of, any
Taxes, except as required by Law. If any applicable law (as determined in the
good faith discretion of the Borrower) requires the deduction or withholding of
any Tax from any such payment, then the Borrower shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b) Payment of Other Taxes by Borrower. The Borrower shall timely pay all Other
Taxes to the relevant Governmental Authority imposing such Other Taxes in
accordance with applicable law.

 

(c) Evidence of Payments. As promptly as practicable after the payment of any
Taxes or Other Taxes, and in any event within 45 days of any such payment being
due, the Borrower shall furnish to the Lender a copy of an official receipt (or
a certified copy thereof) evidencing the payment of such Taxes or Other Taxes.

 

(d) Indemnification. The Borrower shall indemnify the Lender for any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) levied, imposed or assessed on (and whether
or not paid directly by) the Lender, within 10 days after demand therefor,
whether or not such Indemnified Taxes are correctly or legally asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

 

- 23 -

   

 

(e) Status of Lender.

 

(i) If the Lender is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, the Lender, if reasonably requested by
the Borrower, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower as will enable the Borrower to
determine whether or not the Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.3(e)(ii)(A), (ii)(B), (ii)(C) and 4.3(f) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject the Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of the Lender.

 

(ii) Without limiting the generality of the foregoing:

 

(A)         if the Lender is a U.S. Person, it shall deliver to the Borrower on
or prior to the date on which the Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed copies of IRS Form W-9 certifying that the Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         if the Lender is a Foreign Lender, it shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the Borrower) on or prior to the date on which the Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower), whichever of the following is
applicable:

 

(1)         in the case of the Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or 8-BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

- 24 -

   

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of the Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that the
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(4)         to the extent the Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of the Foreign Lender are claiming the portfolio interest
exemption, the Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

 

(C)         if the Lender is a Foreign Lender, it shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the Borrower) on or prior to the date on which the Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and

 

(f) FATCA. If a payment made to the Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
their obligations under FATCA and to determine that the Lender has complied with
the Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.3(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

- 25 -

   

 

(g) Maintenance of Forms. The Lender agrees that if any form or certification it
previously delivered pursuant to this Section 4.3 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower in writing of its legal inability to do so.

 

(h) Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by the Lender, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Lender, agrees
to repay the amount paid over to any the Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the Lender
in the event the Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the Lender be required to pay any amount to the Borrower pursuant to
this subsection the payment of which would place the Lender in a less favorable
net after-Tax position than the Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 4.3(h) shall not be construed to require the Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

Section 4.4 Payments, Computations; Proceeds of Collateral, Etc. The parties
hereto agree as follows:

 

(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrower pursuant to each Loan Document shall be made without setoff, deduction
or counterclaim not later than 11:00 a.m. on the date due in same day or
immediately available funds to such account as the Lender shall specify from
time to time by notice to the Borrower. Funds received after that time shall be
deemed to have been received by the Lender on the next succeeding Business Day.
All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of three
hundred sixty (360) days. Payments due on other than a Business Day shall be
made on the next succeeding Business Day and such extension of time shall be
included in computing interest and fees in connection with that payment.

 

- 26 -

   

 

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment in full in cash of all interest (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents, and all costs and expenses owing to the
Lender pursuant to the terms of the Loan Documents, until paid in full in cash,
(ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the payment of the principal amount of the Loan then
outstanding, (iii) third, after payment in full in cash of the amounts specified
in clauses (b)(i) and (b)(ii), to the payment of all other Obligations owing to
the Lender, and (iv) fourth, after payment in full in cash of the amounts
specified in clauses (b)(i) through (b)(iii), and following the Termination
Date, to the Borrower or any other Person lawfully entitled to receive such
surplus.

 

Section 4.5 Setoff. The Lender shall, upon the occurrence and during the
continuance of any Event of Default described in clauses (a) through (d) of
Section 9.1.8 or, upon the occurrence and during the continuance of any other
Event of Default, have the right to appropriate and apply to the payment of the
Obligations owing to it (whether or not then due), and (as security for such
Obligations) each Loan Party hereby grants to the Lender a continuing security
interest in, any and all balances, credits, deposits, accounts or moneys of each
Loan Party then or thereafter maintained with the Lender. The Lender agrees
promptly to notify the Borrower after any such appropriation and application
made by the Lender; provided that, the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which the Lender may have.

 

Section 4.6 LIBO Rate Not Determinable. If prior to the commencement of any
Interest Period, adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Period, then the Lender shall give notice thereof to
the Borrower as promptly as practicable. In the event of any such determination,
the Loan shall, until the Lender has advised the Borrower that the circumstances
giving rise to such notice no longer exist, bear interest at the interest rate
in effect for the immediately preceding Interest Period.

 

Article V
CONDITIONS TO LOAN

 

Section 5.1 Loan. The obligation of the Lender to make the Loan shall be subject
to the execution and delivery of this Agreement by the parties hereto, the
delivery of a Loan Request as requested pursuant to Section 2.2, and the prior
or substantially concurrent satisfaction of each of the conditions precedent set
forth below in this Article.

 

Section 5.1.1 Secretary’s Certificate, Etc. The Lender shall have received from
each Loan Party, (i) a copy of a good standing certificate, dated a date
reasonably close to the Closing Date, for each such Person and (ii) a
certificate, dated as of the Closing Date, duly executed and delivered by such
Person’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to:

 

- 27 -

   

 

(a) resolutions of each such Person’s board of directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;
and

 

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person;

 

upon which certificates the Lender may conclusively rely until it shall have
received a further certificate of the Secretary, Assistant Secretary, managing
member or general partner, as applicable, of any such Person cancelling or
amending the prior certificate of such Person.

 

Section 5.1.2 Closing Date Certificate. The Lender shall have received a
certificate, dated as of the Closing Date and in form and substance satisfactory
to the Lender (the “Closing Date Certificate”), duly executed and delivered by
an Authorized Officer of the Borrower, in which certificate the Borrower shall
(i) provide, among other things, the pro forma capitalization of the Borrower
immediately following the consummation of the Merger Transaction and the making
of the Loan on the Closing Date and (ii) agree and acknowledge, among other
things, that the statements made therein shall be deemed to be true and correct
representations and warranties of the Borrower as of such date, and, at the time
such certificate is delivered, such statements shall in fact be true and
correct, and such statements shall include that all of the conditions set forth
in this Section 5.1 have been satisfied as provided herein, including without
limitation, Section 5.1.18 below. All documents and agreements required to be
appended to the Closing Date Certificate, if any, shall be in form and substance
satisfactory to the Lender, shall have been executed and delivered by the
requisite parties, and shall be in full force and effect.

 

Section 5.1.3 Delivery of Notes. The Lender shall have received a Note for the
Loan duly executed and delivered by an Authorized Officer of the Borrower.

 

Section 5.1.4 Financial Information, Etc. The Lender shall have received,

 

(a) audited consolidated financial statements of the Borrower and its
Subsidiaries for each of the Fiscal Year ended December 31, 2014; and

 

(b) unaudited consolidated balance sheets of the Borrower and its Subsidiaries
for each Fiscal Quarter ended after December 31, 2014, together with the related
consolidated statement of operations, shareholder’s equity and cash flows for
such Fiscal Quarter.

 

Section 5.1.5 Compliance Certificate, Etc. The Lender shall have received an
initial Compliance Certificate, dated as of the Closing Date, prepared on a pro
forma basis as if the Merger Transaction (including the making of the Loan) was
consummated as of the last day of the calendar month preceding the Closing Date,
duly executed (and with all schedules thereto duly completed) and delivered by
the chief financial or accounting Authorized Officer of the Borrower. The
Compliance Certificate shall also include a pro forma consolidated balance of
the Borrower.

 

- 28 -

   

 

Section 5.1.6 Sources and Uses Certificate. At least three (3) Business Days
prior to the Closing Date the Lender shall have received the Sources and Uses
Certificate duly executed and delivered by the chief financial or accounting
Authorized Officer of the Borrower, which certificate shall be in form and
substance reasonably satisfactory to the Lender.

 

Section 5.1.7 Solvency, Etc. The Lender shall have received, a solvency
certificate, substantially in the form of Exhibit J hereto, duly executed and
delivered by the chief financial or accounting Authorized Officer of the
Borrower, dated as of the Closing Date, certifying that the Loan Parties, taken
as a whole, on a consolidated basis, after giving effect to the Loan and the
consummation of the Merger Transaction, are Solvent.

 

Section 5.1.8 Pledge and Security Agreement. The Lender shall have received
executed counterparts of the Pledge and Security Agreement, dated as of the date
hereof, duly executed and delivered by each Loan Party, together with:

 

(a) certificates (in the case of Capital Securities that are securities (as
defined in the UCC)) evidencing all of the issued and outstanding capital
Securities owned by each Loan Party, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank, or, if
any Capital Securities (in the case of Capital Securities that are
uncertificated securities (as defined in the UCC)), confirmation and evidence
satisfactory to the Lender that the security interest therein has been
transferred to and perfected by the Lender in accordance with Articles 8 and 9
of the UCC and all laws otherwise applicable to the perfection of the pledge of
such Capital Securities;

 

(b) financing statements suitable in form for naming each Loan Party as a debtor
and the Lender as the secured party, or other similar instruments or documents
to be filed under the UCC of all jurisdictions as may be necessary or, in the
opinion of the Lender, desirable to perfect the security interests of the Lender
pursuant to the Pledge and Security Agreement;

 

(c) UCC Form UCC-3 termination statements, if any, necessary to release all
Liens and other rights of any Person (i) in any collateral described in the
Pledge and Security Agreement previously granted by any Person, and (ii)
securing any of the Indebtedness identified in Schedule 8.2(c), together with
such other UCC Form UCC-3 termination statements as the Lender may reasonably
request from any Loan Party;

 

(d) evidence that all deposit accounts, lockboxes, disbursement accounts,
investment accounts maintained with PNC Bank, National Association or other
similar accounts of each Loan Party are Controlled Accounts;

 

(e) evidence that all such Controlled Accounts maintained with PNC Bank,
National Association are subject to one or more account control agreements, in
favor of, and satisfactory in form and substance to, the Lender; and

 

(f) subject to Section 7.8(b), originals of all negotiable Documents (as defined
in the UCC), Instruments (as defined in the UCC), Promissory Notes (as defined
in the UCC), and tangible Chattel Paper (as defined in the UCC) owned or held by
any Loan Party and having a face amount (or equivalent) in excess of $100,000.

 

- 29 -

   

 

Section 5.1.9 Intellectual Property Security Agreements. The Lender shall have
received a Patent Security Agreement, a Copyright Security Agreement and a
Trademark Security Agreement, as applicable, each dated as of the Closing Date,
duly executed and delivered by each Loan Party that, pursuant to the Pledge and
Security Agreement, is required to provide such intellectual property security
agreements to the Lender.

 

Section 5.1.10 Warrant. The Lender and the Borrower shall have executed and
delivered the Warrant.

 

Section 5.1.11 Merger Agreement. The Lender shall have received execution copies
of the Merger Agreement, all Ancillary Documents and all amendments, waivers or
other modifications thereto, if any, since February 2, 2015, together with a
certificate of an Authorized Officer of the Borrower certifying that the Merger
Agreement and the Ancillary Documents are in full force and effect and there
have been no other amendments, waivers or other modifications thereto since
February 2, 2015.

 

Section 5.1.12 Merger Transaction. The Merger Transaction shall have been
consummated in accordance with the terms of the Merger Agreement and the
Ancillary Documents and all applicable laws, rules and regulations, in each
case, without any amendment or waiver that is materially adverse to the
interests of the Lender.

 

Section 5.1.13 Insurance. The Lender shall have received (i) certified copies of
the insurance policies (or binders in respect thereof), from one or more
insurance companies satisfactory to the Lender, evidencing coverage required to
be maintained pursuant to each Loan Document or (ii) evidence, satisfactory to
it, that the Borrower has expended commercially reasonable efforts to obtain
such certified copies of the insurance policies (or binders in respect thereof)
prior to the Closing Date. All such insurance policies required pursuant to this
Section shall (x) name the Lender as mortgagee (in the case of property
insurance) or loss payee or additional insured (in the case of liability
insurance), as applicable, and (y) be in addition to any requirements to
maintain specific types of insurance contained in the other Loan Documents.
Provided that (i) the Borrower has used its commercially reasonable efforts
prior to the closing to cause each such insurance policy to so name the Lender
as a mortgagee, loss payee or additional insured, and (ii) at least three (3)
Business Days prior to the Closing Date the Borrower has identified to the
Lender, in writing and in reasonable detail, all such policies in respect of
which, as of the Closing Date, the Lender has not been (or will not be) named as
a mortgagee, loss payee or additional insured, the failure of any such insurance
policies to name the Lender as a mortgagee, loss payee or additional insured
shall not result in the failure of the conditions set forth in this Section
5.1.13 to be satisfied.

 

Section 5.1.14 Certain Material Contracts. Copies of all Borrower Material
Contracts and Celleration Material Contracts shall have been made available to
the Lender prior to the Closing Date upon its written request. The Lender shall
have received a certificate from an Authorized Officer of the Borrower
certifying that (i) each such contract or agreement is in full force and effect
as of the Closing Date and (ii) there has been no amendment, waiver or other
modification to any such contract or agreement since February 2, 2015, except,
in each case, as disclosed in such certificate or Schedule 6.16(b). No such
amendment, waiver or other modification, if any, shall be materially adverse to
the Lender’s interests.

 

- 30 -

   

 

Section 5.1.15 Opinions of Counsel. The Lender shall have received opinions,
dated the Closing Date and addressed to the Lender, from Haynes and Boone, LLP,
New York counsel to each Loan Party, in form and substance satisfactory to the
Lender.

 

Section 5.1.16 Closing Fees, Expenses, Etc. The Lender shall have received for
its own account, all fees, costs and expenses due and payable pursuant to (i)
Section 3.9, and (ii) Section 11.3, and in the case of clause (ii), which in the
aggregate, as of the Closing Date, shall not exceed $275,000.

 

Section 5.1.17 Anti-Terrorism Laws. The Lender shall have received, as
applicable, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act.

 

Section 5.1.18 Closing Date Material Adverse Effect. The representations and
warranties (other than Section 6.6 hereof) are true and correct in all material
respects, no Default (other than any Default arising pursuant to Section 9.1.2
as a result of a breach of Section 6.6 hereof) shall have occurred and be
continuing, or would occur as a result of making the Loan on the Closing Date,
and no Closing Date Material Adverse Effect shall have occurred since December
31, 2013.

 

Section 5.1.19 Intercompany Subordination Agreement. The Lender shall have
received executed counterparts of the Subordination Agreement, dated as of the
date hereof, duly executed and delivered by each Loan Party and the Lender.

 

Article VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and to make the Loan
hereunder, each Loan Party, jointly and severally, represents and warrants to
the Lender, as of the consummation of the Merger Transaction on the Closing
Date, as set forth in this Article.

 

Section 6.1 Organization, Etc. Each Loan Party is validly organized and existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification, except where the failure to be in good standing as a foreign
entity in any such jurisdiction would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect and has full power
and authority and holds all requisite governmental licenses, permits and other
approvals to enter into and perform its Obligations under each Loan Document to
which it is a party, to own and hold under lease its property and to conduct its
business substantially as currently conducted by it.

 

Section 6.2 Due Authorization, Non-Contravention, Etc. The execution, delivery
and performance by each Loan Party of each Loan Document executed or to be
executed by it are in each case within such Person’s powers, have been duly
authorized by all necessary action, and do not:

 

- 31 -

   

 

(a) contravene (i) any Loan Party’s Organic Documents, (ii) any court decree or
order binding on or affecting any Loan Party or (iii) any law or governmental
regulation binding on or affecting any Loan Party, except, with respect to
clause (iii), for such contraventions that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; or

 

(b) result in or require (i) the creation or imposition of, any Lien on any Loan
Party’s properties (other than Permitted Liens) or (ii) a default under any
contractual restriction binding on or affecting any Loan Party, except, with
respect to clause (ii), any default that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.3 Government Approval, Regulation, Etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Closing Date will
be, duly obtained or made and which are, or on the Closing Date will be, in full
force and effect) is required for the due execution, delivery or performance by
any Loan Party of any Loan Document to which it is a party, except for such
approvals, actions, notices or filings the failure of which to be obtained or
made would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Each Loan Party and its respective
properties and businesses are in compliance in all material respects with all
laws, rules regulations, orders and court decrees applicable to such Persons,
properties or businesses, as the case may be.

 

Section 6.4 Validity, Etc. Each Loan Document to which any Loan Party is a party
constitutes the legal, valid and binding obligations of such Person enforceable
against such Person in accordance with its respective terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

Section 6.5 Financial Information. The consolidated financial statements of the
Loan Parties furnished to the Lender pursuant to Section 5.1.4 and Sections
7.1(a), (b), and (c) have been prepared in accordance with GAAP consistently
applied, and present fairly the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended.

 

Section 6.6 No Material Adverse Change. Other than the Merger Transaction, there
has been no material adverse change in the business, financial performance or
condition, operations (including the results thereof), assets, properties or
prospects of the Loan Parties since December 31, 2013.

 

Section 6.7 Litigation, Labor Matters and Environmental Matters.

 

(a) Except as described on Schedule 6.7(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting,
any Loan Party (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in liabilities in excess of $500,000
or (ii) that would reasonably be likely to have a Material Adverse Effect.

 

- 32 -

   

 

(b) There are no labor controversies pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party (i) that would
reasonably be expected, individually or in the aggregate, to result in
liabilities in excess of $250,000 or (ii) that would reasonably be likely to
have a Material Adverse Effect.

 

(c) No Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any Permit under or in connection with any
Environmental Law (“Environmental Permit”), (ii) is or has been subject to any
Environmental Liability, (iii) has received notice of any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

Section 6.8 Subsidiaries. The Borrower has no Subsidiaries, except those
Subsidiaries which are identified on Schedule 6.8, or which are permitted to
have been organized or acquired in accordance with Section 8.5 or Section 8.8.
As of the date hereof, all Subsidiaries identified on Schedule 6.8 are
Guarantors.

 

Section 6.9 Ownership of Properties. Each Loan Party owns (i) in the case of
owned real property, good and marketable fee title to, and (ii) in the case of
owned personal property, good and valid title to, or, in the case of leased real
or personal property, valid and enforceable leasehold interests (as the case may
be) in, all of its properties and assets, tangible and intangible, of any nature
whatsoever, free and clear in each case of all Liens or claims, except for
Permitted Liens.

 

Section 6.10 Taxes. Each Loan Party has filed all income and other tax returns
and reports required by law to have been filed by it and has paid all Taxes
thereby shown to be due and owing, except any such Taxes which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books.

 

Section 6.11 Pension Plans, Etc. During the twelve-consecutive-month period
prior to the Closing Date, no formal steps have been taken to terminate any
Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien on any Loan Party or any ERISA
Affiliate under Section 303(k) of ERISA or under Section 430(k) of the Code. No
condition exists or event or transaction has occurred with respect to any
Pension Plan or Multiemployer Plan which would reasonably be expected to result
in the incurrence by any Loan Party or ERISA Affiliate of any material
liability, fine or penalty. Except as disclosed in Schedule 6.11, no Loan Party
has any Contingent Liability with respect to any post-retirement benefit under a
Welfare Plan.

 

Section 6.12 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to the Lender by or on behalf of any
Loan Party in connection with any Loan Document or any transaction contemplated
hereby contains any untrue statement of a material fact, or omits to state any
material fact necessary to make any information not misleading.

 

- 33 -

   

 

Section 6.13 Regulations U and X. No Loan Party is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of the Loan will be used to purchase or carry margin stock or otherwise
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U or Regulation X. Terms for which meanings are provided in F.R.S.
Board Regulation U or Regulation X or any regulations substituted therefor, as
from time to time in effect, are used in this Section with such meanings.

 

Section 6.14 Solvency. The Loan Parties, taken as a whole, on a consolidated
basis, after giving effect to the Loan and the Merger Transaction, are Solvent.

 

Section 6.15 Intellectual Property.

 

(a) Schedule 6.15(a) sets forth a complete and accurate list of all (i) Patents,
(ii) registered and material unregistered Trademarks (including domain names)
and any pending registrations for Trademarks and (iii) any other registered
Intellectual Property and (iv) any commercially significant unregistered
Intellectual Property, in each case owned or licensed by each Loan Party. For
each item of Intellectual Property listed on Schedule 6.15(a), the applicable
Loan Party has, where relevant, indicated (A) the countries in each case in
which such item is patented, (B) the application numbers, (C) the registration
or patent numbers, (D) with respect to the Patents, the expected expiration date
of the issued Patents, (E) the owner of such item of Intellectual Property and
(F) with respect to Intellectual Property owned by any third party, the
agreement pursuant to which that Intellectual Property is licensed to any Loan
Party.

 

(b) With respect to all Intellectual Property of the Loan Parties listed on
Schedule 6.15(a):

 

(i) such Loan Party owns or has a valid license to such Intellectual Property
free and clear of any and all Liens other than Permitted Liens and all such
Intellectual Property are in full force and effect, and have not expired, lapsed
or been forfeited, cancelled or abandoned;

 

(ii) such Loan Party has taken commercially reasonable actions to maintain and
protect such Intellectual Property and there are no unpaid maintenance or
renewal fees payable by such Loan Party that are currently overdue for any of
such registered Intellectual Property;

 

(iii) there is no proceeding challenging the validity or enforceability of any
such Intellectual Property, no Loan Party is involved in any such proceeding
with any Person and none of the Intellectual Property is the subject of any
Other Administrative Proceeding;

 

(iv) to the knowledge of the Loan Parties, (A) such Intellectual Property is
valid, enforceable and subsisting and (B) no event has occurred, and nothing has
been done or omitted to have been done, that would effect the validity or
enforceability of such Intellectual Property; and

 

- 34 -

   

 

(v) such Loan Party is the sole and exclusive owner of all right, title and
interest in and to, all such Intellectual Property that is owned by such Loan
Party.

 

(c) To the knowledge of the Loan Parties, no third party is committing any act
of Infringement of any Intellectual Property listed on Schedule 6.15(a).

 

(d) With respect to each license agreement listed on Schedule 6.15(a), such
license agreement (i) is in full force and effect and is binding upon and
enforceable against each Loan Party party thereto and, to the knowledge of the
responsible officer of the Borrower or any relevant Subsidiary, all other
parties party thereto in accordance with its terms, (ii) has not been amended or
otherwise modified and (iii) has not suffered a default thereunder. No Loan
Party has taken any action that would permit any other Person party to any
Material Agreement to have, and to the knowledge of any responsible officer of
any Loan Party, no such Person otherwise has, any defenses, counterclaims or
rights of setoff thereunder.

 

(e) No Loan Party has received written notice from any third party alleging that
the conduct of its business (including the development, manufacture, use, sale
or other commercialization of any Product) Infringes any Intellectual Property
of that third party and, to the knowledge of each Loan Party, the conduct of its
business (including the development, manufacture, use, sale or other
commercialization of any Product) does not Infringe any Intellectual Property of
any third party.

 

Section 6.16 Material Agreements. Set forth on Schedule 6.16(a) is a complete
and accurate list as of the Closing Date of each Material Agreement of each Loan
Party, with a reasonable description of the parties, subject matter thereof and
amendments and modifications thereto. Other than as set forth on Schedule
6.16(b), each such Material Agreement (i) is in full force and effect and is
binding upon and enforceable against each Loan Party party thereto and, to the
knowledge of any responsible officer of the Borrower or any of its Subsidiaries,
all other parties thereto in accordance with its terms, and (ii) has not
suffered a default thereunder. No Loan Party has taken any action that would
permit any other Person party to any Material Agreement to have, and to the
knowledge of any responsible officer of the Borrower or any of its Subsidiaries,
no such Person otherwise has, any defenses, counterclaims or rights of setoff
thereunder.

 

Section 6.17 Permits. Each Loan Party has all Permits, including Environmental
Permits, necessary or required for the ownership, operation and conduct of its
business and the distribution of the Products. All such Permits are validly held
and there are no defaults thereunder.

 

- 35 -

   

 

Section 6.18 Regulatory Matters. With respect to each Product:

 

(a) Set forth on Schedule 6.18(a) is a complete and accurate list as of the
Closing Date of all material Regulatory Authorizations relating to the Loan
Parties, the conduct of their business and the Products (on a per Product
basis). All such material Regulatory Authorizations are (i) legally and
beneficially owned exclusively by the Loan Parties, free and clear of all Liens
other than Permitted Liens, (ii) validly registered and on file with the
applicable Governmental Authority, in material compliance with all registration,
filing and maintenance requirements (including any fee requirements) thereof,
and (iii) in good standing, valid and enforceable with the applicable
Governmental Authority in all material respects. All required and material
notices, registrations and listings, supplemental applications or notifications,
reports (including field alerts, medical device reports or other reports of
adverse experiences) and other required and material filings with respect to the
Products have been filed with the FDA and all other applicable Governmental
Authorities.

 

(b) (i) All material regulatory filings required by any Regulatory Authority or
in respect of any Regulatory Authorization or Product Authorization with respect
to any Product or any Product Development and Commercialization Activities have
been made, and all such filings are complete and correct in all material
respects and have complied in all material respects with all applicable laws and
regulations, (ii) all clinical and pre-clinical trials, if any, of
investigational Products have been and are being conducted by each Loan Party
according to all applicable laws and regulations in all material respects along
with appropriate monitoring of clinical investigator trial sites for their
compliance, and (iii) each Loan Party has disclosed to the Lender all such
material regulatory filings and all material communications between
representatives of each Loan Party and any Regulatory Authority.

 

(c) The Borrower and each other Loan Party and the Borrower’s agents and the
agents of each other Loan Party are in compliance in all material respects with
all applicable statutes, rules and regulations (including all Regulatory
Authorizations and Product Authorizations) of all applicable Governmental
Authorities, including the FDA and all other Regulatory Authorities, with
respect to each Product and all Product Development and Commercialization
Activities related thereto. The Borrower and each other Loan Party has and
maintains in full force and effect all the necessary and requisite Regulatory
Authorizations and Product Authorizations. The Borrower and each other Loan
Party is in compliance in all material respects with all applicable registration
and listing requirements set forth in the FD&C Act or equivalent regulation of
each other Governmental Authority having jurisdiction over such Person. Each
Loan Party adheres in all material respects to all applicable regulations of all
Regulatory Authorities with respect to the Products and all Product Development
and Commercialization Activities related thereto.

 

(d) Neither the Borrower nor any other Loan Party has received from any
Regulatory Authority any notice of adverse findings with respect to any Product
or any Product Development and Commercialization Activities related thereto,
including any FDA Form 483 inspectional observations, notices of violations,
Warning Letters, criminal proceeding notices under Section 305 of the FD&C Act,
or any other similar communication from any Regulatory Authority. There have
been no seizures conducted or, to the Borrower’s knowledge, threatened by any
Regulatory Authority with respect to any Product, and no recalls, market
withdrawals, field notifications, notifications of misbranding or adulteration
or safety alerts conducted, requested or, to the Borrower’s knowledge,
threatened by any Regulatory Authority with respect to any Product, and no
recalls, market withdrawals, field notifications, notifications of misbranding
or adulteration or safety alerts have been conducted, requested or, to the
Borrower’s knowledge, threatened by any Regulatory Authority relating to any
Products. Neither the Borrower nor any other Loan Party has received any written
notification that remains unresolved from the FDA or any other Regulatory
Authority indicating any breach or violation of any applicable Product
Authorization or Regulatory Authorization, including that any of the Products is
misbranded or adulterated as defined in the FD&C Act or the rules and
regulations promulgated thereunder.

 

- 36 -

   

 

(e) Neither the Borrower nor any other Loan Party nor any officer, employee or
agent thereof, has made an untrue statement of a material fact or fraudulent
statements to the FDA or any other Regulatory Authority, failed to disclose a
material fact required to be disclosed to the FDA or any other Regulatory
Authority, or committed an act, made a statement, or failed to make a statement
that, at the time such disclosure was made (or was not made), could reasonably
be expected to provide a basis for the FDA or any other Regulatory Authority to
invoke its policy respecting Fraud, Untrue Statements of Material Facts, Bribery
and Illegal Gratuities, set forth in 56 Fed. Reg. 46191 (September 10, 1991) or
any similar policy.

 

(f) Neither the Borrower nor any other Loan Party has received any written
notice that the FDA or any other applicable Regulatory Authority has commenced
or initiated, or, to the knowledge of the Borrower or any such Loan Party,
threatened to commence or initiate, any action to withdraw any Regulatory
Authorization or Product Authorization or requested the recall of any Products
or commenced or initiated or, to the knowledge of the Borrower or any such Loan
Party, threatened to commence or initiate, any action to enjoin any Product
Development and Commercialization Activities of the Borrower or any such Loan
Party.

 

(g) The clinical, preclinical, safety and other studies and tests conducted by
or on behalf of or sponsored by the Borrower and each other Loan Party, or in
respect of which any Products or Product candidates under development have
participated, were (and if still pending, are) being conducted materially in
accordance with standard medical and scientific research procedures and all
applicable Product Authorizations. The Borrower and each other Loan Party has
operated within, and currently is in compliance in all material respects with,
all applicable laws, Product Authorizations and Regulatory Authorizations, as
well as the rules and regulations of the FDA and each other Regulatory
Authority. Neither the Borrower nor any other Loan Party has received any
notices or other correspondence from the FDA or any other Regulatory Authority
requiring the termination or suspension of any clinical, preclinical, safety or
other studies or tests used to support regulatory clearance of, or any Product
Authorization or Regulatory Authorization for, any Product.

 

- 37 -

   

 

Section 6.19 Transactions with Affiliates. Except as set forth on Schedule 6.19,
neither the Borrower nor any Subsidiary has entered into, renewed, extended or
been a part to, any transaction (including the purchase, sale, lease, transfer
or exchange of property or assets of any kind or the rendering of services of
any kind) with any Affiliate during the three-year period prior to the Closing
Date.

 

Section 6.20 Investment Company Act. No Loan Party is an “investment company” or
is “controlled” by an “investment company,” as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 6.21 OFAC. No Loan Party or, to the knowledge of the Borrower, any
Related Party nor any of their respective directors, officers, or employees nor,
to the knowledge of the Borrower, any agents or other persons acting on behalf
of any of the foregoing (a) is currently the target of any Sanctions, (b) is
located, organized or residing in any Designated Jurisdiction, (c) is or has
been (within the previous five (5) years) engaged in any transaction with, or
for the benefit of, any Person who is now or was then the target of Sanctions or
who is located, organized or residing in any Designated Jurisdiction or (d) is
or has ever been in violation of or subject to an investigation relating to
Sanctions. No Loan, nor the proceeds from the Loan, has been or will be used,
directly or indirectly, to lend, contribute or provide to, or has been or will
be otherwise made available to fund, any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including the Lender and its Affiliates) of Sanctions.

 

Section 6.22 Anti-Corruption. No Loan Party or, to the knowledge of the
Borrower, any Related Party, nor any of their respective directors, officers, or
employees nor, to the knowledge of the Borrower, any agents or other persons
acting on behalf of any of the foregoing, directly or indirectly, has (a)
violated or is in violation of any applicable anti-corruption law, (b) made,
offered to make, promised to make or authorized the payment or giving of,
directly or indirectly, any Prohibited Payment and (c) been subject to any
investigation by any Governmental Authority with regard to any actual or alleged
Prohibited Payment.

 

Section 6.23 Deposit and Disbursement Accounts. Schedule 6.23 contains a list as
of the Closing Date of all banks and other financial institutions at which each
Loan Party maintains deposit accounts, lockboxes, disbursement accounts,
investment accounts or other similar accounts, and such Schedule correctly
identifies the name, address and telephone number of each bank or financial
institution, the name in which the account is held, the type of account, and the
complete account number therefor.

 

Section 6.24 Registration Rights. Except as set forth on Schedule 6.24, no Loan
Party has granted or agreed to grant any registration rights, including
piggyback rights (other than pursuant to the Warrant), to any Person.

 

- 38 -

   

 

Section 6.25 Use of Proceeds. All proceeds of the Loan have been applied as set
forth in the Sources and Uses Certificate.

 

Article VII
AFFIRMATIVE COVENANTS

 

Each Loan Party, jointly and severally, covenants and agrees with the Lender
that until the Termination Date has occurred, each Loan Party will perform the
obligations set forth below.

 

Section 7.1 Financial Information, Reports, Notices, Etc. The Borrower will
furnish the Lender copies of the following financial statements, reports,
notices and information:

 

(a) as soon as available and in any event; within 45 days after the end of each
Fiscal Quarter, an unaudited consolidated balance sheet of the Loan Parties as
of the end of such Fiscal Quarter, and consolidated statements of income and
cash flow of the Loan Parties for such period, including (in each case), in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct by the chief financial or accounting Authorized Officer of the
Borrower (subject to normal year-end audit adjustments);

 

(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Borrower and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by independent public accountants
acceptable to the Lender, which shall include a calculation of the financial
covenants set forth in Section 8.4 and stating that, in performing the
examination necessary to deliver the audited financial statements of the
Borrower, no knowledge was obtained of any Event of Default;

 

(c) concurrently with the delivery of the financial information pursuant to
clause (a), a Compliance Certificate, executed by the chief financial or
accounting Authorized Officer of the Borrower, (i) showing compliance with the
financial covenants set forth in Section 8.4 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Borrower or any of its
Subsidiaries has taken or proposes to take with respect thereto) and
(ii) stating that no Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate (or, if a Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate, a statement that
such Subsidiary has complied with Section 7.8);

 

- 39 -

   

 

(d) upon the Lender’s prior written request made prior to the end of any Fiscal
Year, within 45 days after the commencement of such Fiscal Year, an annual
budget, a business plan and financial forecasts of the Borrower and its
Subsidiaries for the then current Fiscal Year of the Borrower, in form and
substance as approved by the board of directors of the Borrower, which shall
include a projection of income and a projected cash flow statement for each
Fiscal Quarter in such Fiscal Year and a projected balance sheet as of the end
of each Fiscal Quarter in such Fiscal Year, in each case prepared in reasonable
detail, with appropriate presentation and discussion (in reasonable detail) of
the principal assumptions upon which such budgets and projections are based,
which shall be accompanied by the statement of an Authorized Officer of the
Borrower to the effect that such budget and projections are based on reasonable
and good faith estimates and assumptions made by the management of the Borrower
for the respective periods covered thereby;

 

(e) as soon as possible and in any event within three (3) Business Days after
the Borrower obtains knowledge of the occurrence of a Default, a statement of an
Authorized Officer of the Borrower setting forth details of such Default and the
action which the Borrower has taken and proposes to take with respect thereto;

 

(f) as soon as possible and in any event within three (3) Business Days after
the Borrower obtains knowledge of (i) the occurrence of any material adverse
development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 6.7(a) or (ii) the commencement of any
litigation, action, proceeding or labor controversy of the type and materiality
described in Section 6.7, notice thereof and, to the extent the Lender requests,
copies of all documentation relating thereto;

 

(g) as soon as possible and in any event within three (3) Business Days after
the Borrower obtains knowledge of any return, recovery, dispute or claim related
to any Product or inventory that involves more than $100,000, written notice
thereof from an Authorized Officer of the Borrower which notice shall include
any statement setting forth details of such return, recovery, dispute or claim;

 

(h) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure of any Loan Party or any
ERISA Affiliate to make a required contribution to any Pension Plan if such
failure is sufficient to give rise to a Lien on any Loan Party or any ERISA
Affiliate under Section 303(k) of ERISA or under Section 430(k) of the Code,
(iii) the taking of any action with respect to a Pension Plan which would
reasonably be expected to result in the requirement that any such Person furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which would reasonably
be expected to result in the incurrence by any Loan Party or any ERISA Affiliate
of any material liability, fine or penalty, notice thereof and copies of all
documentation relating thereto, written notice thereof from an Authorized
Officer of the Borrower, which notice shall include a statement setting forth
details of such events;

 

(i) promptly upon receipt thereof, copies of all “management letters” (or
equivalent) submitted to the Borrower or any of its Subsidiaries by the
independent public accountants referred to in clause (b) in connection with each
audit made by such accountants; and

 

(j) such other financial and other information as the Lender may from time to
time reasonably request (including information and reports in such detail as the
Lender may request with respect to the terms of and information provided
pursuant to the Compliance Certificate).

 

- 40 -

   

 

Section 7.2 Maintenance of Existence; Compliance with Contracts, Laws, Etc. Each
Loan Party will (i) preserve and maintain its legal existence (except as
otherwise permitted by Section 8.8), (ii) perform in all material respects its
obligations under material agreements to which it is a party, and (iii) comply
in all material respects with all applicable laws, rules, regulations and
orders, including (x) the FD&C Act and the PDMA and in connection with the
preparation and submission to the FDA of NDAs, and (y) the payment (before the
same become delinquent) of all Taxes imposed upon such Loan Party or upon its
property, except to the extent being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on the books of such Loan Party, as applicable.

 

Section 7.3 Maintenance of Properties. Each Loan Party will, maintain, preserve,
protect and keep its and their respective properties in good repair, working
order and condition (ordinary wear and tear excepted), and make necessary
repairs, renewals and replacements so that the business carried on by such Loan
Party may be properly conducted at all times, unless such Loan Party determines
in good faith that the continued maintenance of such property is no longer
economically desirable, necessary or useful to the business of such Loan Party
or the Disposition of such property is otherwise permitted by Section 8.8 or
Section 8.9.

 

Section 7.4 Insurance. Each Loan Party will maintain:

 

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as such Loan Party; and

 

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

 

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Lender as mortgagee (in the case of property
insurance) or loss payee or additional insured (in the case of liability
insurance), as applicable, and (ii) be in addition to any requirements to
maintain specific types of insurance contained in the other Loan Documents;
provided that, so long as identified to the Lender in writing and in reasonable
detail at least three (3) Business Days prior to the Closing Date as required
pursuant to Section 5.1.13, the Borrower shall not be in breach of this Section
7.4 with respect to any insurance policies identified in such writing so long as
such insurance policies are made to comply with this Section 7.4 on or prior to
the thirtieth day following the Closing Date. Notwithstanding the foregoing, the
Borrower shall (i) promptly, and in any event within five days after any
cancellation or modification of any insurance policy required pursuant to this
Section, notify the Lender of such cancellation or modification in writing and
specify the details of such cancellation or modification and (ii) promptly, and
in any event within thirty days after the cancellation of an insurance policy,
replace such insurance policy in accordance with this Section.

 

- 41 -

   

 

Section 7.5 Books and Records. Each Loan Party will keep books and records that
accurately reflect in all material respects all of its business affairs and
transactions and permit the Lender or any of its respective representatives, at
reasonable times and intervals upon reasonable prior notice to the Borrower, to
visit such Loan Party’s offices, to discuss such Loan Party’s financial matters
with its officers and employees, and its independent public accountants (and
such Loan Party hereby authorizes such independent public accountant to discuss
such Loan Party’s financial matters with the Lender or its representatives
whether or not any representative of such Loan Party is present) and to examine
(and photocopy extracts from) any of its books and records. Each Loan Party
shall pay any fees of such independent public accountant incurred in connection
with the Lender’s exercise of its rights pursuant to this Section.
Notwithstanding the foregoing, the Lender may not request access to the
Borrower’s independent public accountants more than twice in any twelve month
period.

 

Section 7.6 Environmental Law Covenant. Each Loan Party will (i) use and operate
all of its and their businesses, facilities and properties in material
compliance with all Environmental Laws, and keep and maintain all Environmental
Permits and remain in compliance therewith, and (ii) promptly notify the Lender
of, and provide the Lender with copies of all material claims, complaints,
notices or inquiries relating to, any actual or alleged non-compliance with any
Environmental Laws or Environmental Permits or any actual or alleged
Environmental Liabilities. Each Loan Party will promptly resolve, remedy and
mitigate any such non-compliance or Environmental Liabilities, and shall keep
the Lender informed as to the progress of same.

 

Section 7.7 Use of Proceeds. Proceeds of the Loan shall be used as set forth in
the Sources and Uses Certificate.

 

Section 7.8 Future Guarantors, Security, Etc.

 

(a) Each Loan Party will execute any documents, UCC-1 financing statements,
UCC-3 termination statements, agreements and instruments, and take all further
action that may be required under applicable law, or that the Lender may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority (subject to Permitted Liens) of the Liens created or intended
to be created by the Loan Documents. The Borrower will promptly cause any
Subsidiary acquired or organized after the date hereof to execute a supplement
(in form and substance reasonably satisfactory to the Lender) to this Agreement
and each other applicable Loan Document in favor of the Lender. The Borrower
will promptly notify the Lender of any subsequently acquired real property of
any Loan Party and will provide the Lender with a description of such real
property, the acquisition date thereof and the purchase price therefor. In
addition, from time to time, each Loan Party will, at its cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected Liens with respect to such of its assets and
properties as the Lender shall designate, it being agreed that it is the intent
of the parties that the Obligations shall at all times be secured by, among
other things, substantially all the assets of the Loan Parties (including
personal property acquired subsequent to the Closing Date). Such Liens will be
created under the Loan Documents in form and substance reasonably satisfactory
to the Lender, and each Loan Party shall deliver or cause to be delivered to the
Lender all such instruments and documents (including legal opinions and lien
searches) as the Lender shall reasonably request to evidence compliance with
this Section 7.8.

 

- 42 -

   

 

(b) With respect to the Collateral described in clause (f) of Section 5.1.8, so
long as the Borrower has (i) used its commercially reasonable efforts to deliver
such Collateral on or before the Closing Date, and (ii) has identified to the
Lender in writing and in reasonable detail at least two (2) Business Days prior
to the Closing Date any portion of such Collateral that will not be delivered to
the Lender as of such date, then, solely with respect to that Collateral
identified in writing pursuant to clause (ii) above, (x) the Lender shall be
deemed to have waived the requirement to deliver such identified Collateral as a
condition to making the Loan as required pursuant to Section 5.1.8(f), and (y)
the Borrower shall have ten (10) days following the Closing Date to comply with
clause (a) above with respect to such identified Collateral. If not in such
compliance on or before such tenth day, the Borrower shall be deemed to be in
Default of this Section 7.8.

 

Section 7.9 Obtaining of Permits, Etc. With respect to Products, each Loan Party
shall obtain, maintain and preserve, and take all necessary action to timely
renew all Permits (including Key Permits) and accreditations which are necessary
in the proper conduct of its business.

 

Section 7.10 Product Licenses. Each Loan Party shall (i) maintain each Permit,
including each Regulatory Authorization, from, or file any notice or
registration in, each jurisdiction in which such Loan Party is required to
obtain any Permit or Regulatory Authorization or to file any notice or
registration, in order to sell or distribute the Products and (ii) promptly
provide evidence of same to the Lender.

 

Section 7.11 Maintenance of Regulatory Authorizations, Contracts, Intellectual
Property, Etc. With respect to the Products, each Loan Party will (i) maintain
in full force and effect all material Regulatory Authorizations (including
Device Clearance Applications and Product Authorizations), contract rights, or
other rights necessary for the operations of its business, (ii) notify the
Lender, promptly after learning thereof, of any product recalls, safety alerts,
corrections, withdrawals, marketing suspensions, removals or the like conducted,
to be undertaken or issued by any Loan Party or its respective suppliers whether
or not at the request, demand or order of any Governmental Authority or
otherwise with respect to any Product, or any basis for undertaking or issuing
any such action or item, (iii) maintain in full force and effect, and pay all
costs and expenses relating to, all material Intellectual Property owned or
controlled by any Loan Party and all Material Agreements, (iv) notify the
Lender, promptly after learning thereof, of any Infringement or other violation
by any Person of its Intellectual Property and aggressively pursue any such
Infringement or other violation except in any specific circumstances where both
(x) such Loan Party is able to demonstrate that it is not commercially
reasonable to do so and (y) where not doing so does not materially adversely
affect any Product, (v) use commercially reasonable efforts to pursue and
maintain in full force and effect legal protection for all new Intellectual
Property developed or controlled by such Loan Party and (vi) notify the Lender,
promptly after learning thereof, of (x) any claim by any Person that the conduct
of such Loan Party’s business (including the development, manufacture, use, sale
or other commercialization of any Product) Infringes any Intellectual Property
of such Loan Party and, if requested by the Lender, use commercially reasonable
efforts to resolve such claim, or (y) any event, circumstance, act or omission
that would cause any representation or warranty contained in Section 6.18 to be
incorrect in any material respect if such representation or warranty was to be
made at the time such Loan Party learned of such event, circumstance, act or
omission.

 

- 43 -

   

 

Section 7.12 Restriction of Amendments to Certain Documents. No Loan Party will
amend or otherwise modify any provision of, or waive any rights under, any
Product Agreement or any documents relating thereto in a manner that is
materially adverse to the interests of the Lender without the consent of the
Lender, such consent not to be unreasonably withheld or delayed. No Loan Party
will amend or otherwise modify, or waive any rights under, any other document,
instrument or agreement if, in any case, such amendment, modification or waiver
would reasonably be expected to be materially adverse to the interests of the
Lender, including, but not limited to, the security interest of the Lender
therein.

 

Section 7.13 Cash Management. Each Loan Party will:

 

(a) maintain all deposit accounts, disbursement accounts, investment accounts
(and other similar accounts) and lockboxes with a bank or financial institution
that has executed and delivered to the Lender an account control agreement, in
form and substance reasonably acceptable to the Lender; each such deposit
account, disbursement account, investment account (or similar account) and
lockbox (each, a “Controlled Account”) shall be a cash collateral account, with
all cash, checks and other similar items of payment in such account securing
payment of the Obligations, and each Loan Party shall have granted a Lien to the
Lender over such Controlled Accounts;

 

(b) deposit promptly, and in any event no later than two (2) Business Days after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other rights and interests into Controlled Accounts; and

 

(c) at any time after the occurrence and during the continuance of an Event of
Default, at the written request of the Lender, each Loan Party will cause all
payments constituting proceeds of accounts to be directed into lockbox accounts
under agreements in form and substance satisfactory to the Lender.

 

For the avoidance of doubt, and notwithstanding anything herein to the contrary,
the execution and delivery of account control agreements with respect to each
Loan Party’s deposit accounts, disbursement accounts, investment accounts (and
other similar accounts) and/or lockboxes shall not be a condition precedent to
the Lender’s obligation to make the Loan on the Closing Date, except with
respect to deposit accounts maintained with PNC Bank, National Association.

 

- 44 -

   

 

Section 7.14 Modification of Organic Documents. No Loan Party will amend, modify
or otherwise change its Organic Documents if, in any case, such amendment or
modification would be adverse to the interests of the Lender.

 

Section 7.15 Inconsistent Agreements. No Loan Party will enter into any
agreement containing any provision which would (i) be violated or breached by
such Person hereunder or by the performance by such Person of any of its
obligations hereunder or under any other Loan Document, (ii) prohibit any such
Person from granting to the Lender a Lien on any of its assets or (iii) create
or permit to exist or become effective any encumbrance (other than a Permitted
Lien) or restriction on the ability of any Subsidiary of the Borrower to (x) pay
dividends or make other distributions to the Borrower, or pay any Indebtedness
owed to the Borrower, (y) make loans or advances to the Borrower or (z) transfer
any of its assets or properties to the Borrower.

 

Article VIII
negativE COVENANTS

 

Each Loan Party, jointly and severally, covenants and agrees with the Lender
that until the Termination Date has occurred, each Loan Party will perform or
cause to be performed the obligations set forth below.

 

Section 8.1 Business Activities. No Loan Party will engage in any business
activity except those business activities engaged in on the date of this
Agreement and activities reasonably incidental thereto.

 

Section 8.2 Indebtedness. No Loan Party will create, incur, assume or permit to
exist any Indebtedness, other than the following (collectively, “Permitted
Debt”):

 

(a) Indebtedness in respect of the Obligations;

 

(b) Indebtedness pursuant to Hedging Agreements;

 

(c) Indebtedness existing as of the Closing Date which is identified in Schedule
8.2(c), and refinancing of such Indebtedness in a principal amount not in excess
of that which is outstanding on the Closing Date (as such amount has been
reduced following the Closing Date);

 

(d) unsecured Indebtedness in respect of performance, surety or appeal bonds
provided in the ordinary course of business in an aggregate amount at any time
outstanding not to exceed $250,000, but excluding (in each case) Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

 

(e) Indebtedness in respect of letters of credit securing such Loan Party’s
obligations under any commercial real property lease agreement in an aggregate
amount at any time outstanding not to exceed $350,000;

 

(f) purchase money Indebtedness and Capitalized Lease Liabilities in an
aggregate amount at any time outstanding not to exceed $250,000; and

 

- 45 -

   

 

(g) the contingent Indebtedness of the Borrower for Earn-Out Payments;

 

provided that, no Indebtedness otherwise permitted by clauses (c), (f), or (g)
shall be assumed, created or otherwise incurred if a Default has occurred and is
then continuing or would result therefrom.

 

Section 8.3 Liens. No Loan Party will create, incur, assume or permit to exist
any Lien upon any of its property (including Capital Securities of any Person),
revenues or assets, whether now owned or hereafter acquired, except (each of the
following clauses (a) through (g), “Permitted Lien”):

 

(a) Liens securing payment of the Obligations;

 

(b) Liens existing as of the Closing Date and disclosed in Schedule 8.3(b)
securing Indebtedness described in clause (c) of Section 8.2, and refinancings
of such Indebtedness; provided that, no such Lien shall encumber any additional
property and the amount of Indebtedness secured by such Lien is not increased
from that existing on the Closing Date (as such Indebtedness may have been
permanently reduced subsequent to the Closing Date);

 

(c) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(d) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;

 

(e) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 9.1.6;

 

(f) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

(g) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books; and

 

- 46 -

   

 

(h) Cash collateral in an amount not to exceed $350,000 securing letters of
credit permitted pursuant to Section 8.2(e).

 

Section 8.4 Financial Covenants.

 

(a) The Loan Parties, on a consolidated basis, shall maintain a monthly minimum
balance of $2,000,000 in unrestricted, unencumbered cash in one or more
Controlled Accounts that is free and clear of all Liens, other than Liens
granted hereunder in favor of the Lender and Permitted Liens;

 

(b) With respect to each calculation date set forth below (each a “Calculation
Date”), Consolidated Total Revenue of the Borrower for the twelve consecutive
month period ended on such Calculation Date shall not be less than the amount
set forth opposite such Calculation Date:

 

Calculation Date  Consolidated Total Revenue  March 31, 2016  $16,335,000  June
30, 2016  $19,900,000  September 30, 2016  $22,250,000  December 31, 2016 
$24,600,000  March 31, 2017  $27,200,000  June 30, 2017  $30,300,000  September
30, 2017  $33,800,000  December 31, 2017  $37,800,000  March 31, 2018 
$40,000,000  June 30, 2018  $40,000,000  September 30, 2018  $40,000,000 
December 31, 2018  $40,000,000  March 31, 2019  $40,000,000 

 

Section 8.5 Investments. No Loan Party will purchase, make, incur, assume or
permit to exist any Investment in any other Person, except:

 

(a) Investments existing on the Closing Date and identified in Schedule 8.5(a);

 

- 47 -

   

 

(b) Cash Equivalent Investments;

 

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(d) Investments consisting of any deferred portion of the sales price received
by any Loan Party in connection with any Disposition permitted under Section
8.9;

 

(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business, or (iv) any
security deposit in connection with real property lease agreements not to exceed
$200,000 in the aggregate; and

 

(f) Investments in another Loan Party.

 

Section 8.6 Restricted Payments, Etc. No Loan Party will declare or make a
Restricted Payment, or make any deposit for any Restricted Payment, other than
Restricted Payments made by Subsidiaries to the Borrower or to other wholly
owned Subsidiaries.

 

Section 8.7 Issuance of Capital Securities. Except as set forth in Schedule 8.7,
no Subsidiary of the Borrower will issue any Capital Securities (whether for
value or otherwise) to any Person other than (in the case of Subsidiaries), to
the Borrower or to other wholly owned Subsidiaries.

 

Section 8.8 Consolidation, Merger; Permitted Acquisitions, Etc. No Loan Party
will liquidate or dissolve, consolidate with, or merge into or with, any other
Person, or purchase or otherwise acquire any other Person or all or
substantially all of the assets of any other Person (or any division thereof),
except that, so long as no Event of Default has occurred and is continuing (or
would occur), (i) any Loan Party may liquidate or dissolve voluntarily into, and
may merge with and into, any other Loan Party, (ii) any Loan Party may from time
to time acquire another Person or all or substantially all of the assets of
another Person (or any division thereof); provided that (A) such acquisition is
approved by the boards of director of the Borrower, (B) the newly acquired (or
continuing or surviving) Person shall comply with Section 7.8 hereof and shall
be engaged in a line of business similar to the Borrower, (C) the aggregate
consideration paid for all acquisitions pursuant to this clause (ii) (other than
the acquisition contemplated pursuant to the Merger Transaction) shall not
exceed an amount equal to $20,000,000 less any amount paid to acquire any
inbound license pursuant to Section 8.16 hereof, (D) the aggregate consideration
paid in cash for all such acquisitions pursuant to this clause (ii) (other than
the acquisition contemplated pursuant to the Merger Transaction) shall not
exceed an amount equal to $5,000,000, less the amount of cash used to acquire
any inbound license pursuant to Section 8.16 hereof, (E) the Borrower shall,
immediately prior to consummating any such transaction described above, deliver
to the Lender a pro forma Compliance Certificate that gives effect to such
transaction and certifies pro forma compliance with Section 8.4, such
certificate to be executed and delivered by the chief financial or accounting
Authorized Officer of the Borrower and (F) the Borrower shall have complied with
Section 7.8.

 

- 48 -

   

 

Section 8.9 Permitted Dispositions. No Loan Party will dispose of any of its
assets (including accounts receivable and Capital Securities) to any Person in
one transaction or series of transactions unless such Disposition (i) is
inventory or obsolete, damaged, worn out or surplus property Disposed of in the
ordinary course of its business, (ii) has an aggregate fair market value that,
when taken together with all other Dispositions made pursuant to this clause
(ii), does not exceed $500,000, (iii) is made, in cash, pursuant to an Earn-out
Payment permitted under Section 8.2(g) or (iv) constitutes an Excluded Business
Disposition.

 

Section 8.10 Modification of Certain Agreements. No Loan Party will consent to
any amendment, supplement, waiver or other modification of, or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in any (i) Organic Documents of any Loan Party, or (ii) Material
Contracts (as defined in the Merger Agreement), in each case, if the result
would have an adverse effect on the rights or remedies of the Lender.

 

Section 8.11 Transactions with Affiliates. No Loan Party will enter into or
cause or permit to exist any arrangement, transaction or contract (including for
the purchase, lease or exchange of property or the rendering of services) with
any of its other Affiliates, unless such arrangement, transaction or contract
(i) is on fair and reasonable terms no less favorable to such Loan Party than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind which would be entered into by a prudent
Person in the position of such Loan Party with a Person that is not one of its
Affiliates.

 

Section 8.12 Restrictive Agreements, Etc. No Loan Party will enter into any
agreement prohibiting (i) the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired, (ii)
the ability of such Loan Party to amend or otherwise modify any Loan Document or
(iii) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments. The foregoing prohibitions shall
not apply to restrictions contained (x) in any Loan Document, or (y) in the case
of clause (i), any agreement governing any Indebtedness permitted by clause (f)
of Section 8.2 as to the assets financed with the proceeds of such Indebtedness.

 

Section 8.13 Sale and Leaseback. No Loan Party will directly or indirectly enter
into any agreement or arrangement providing for the sale or transfer by it of
any property (now owned or hereafter acquired) to a Person and the subsequent
lease or rental of such property or other similar property from such Person.

 

Section 8.14 Product Sales. No Loan Party will sell or distribute Products or
cause any sale or distribution where such Loan Party is required to obtain any
Permit, or to file any notice or registration in any jurisdiction prior to any
such sale or distribution, in each case, until such Loan Party has obtained such
required Permit or filed such notice or registration.

 

Section 8.15 Outbound Licenses. No Loan Party will enter into or become bound by
any outbound license or agreement unless such outbound license (i) is approved
by the board of directors of the Borrower, (ii) is entered into on an
arm’s-length basis on commercially reasonable terms, (iii) does not constitute a
Disposition prohibited pursuant to Section 8.9, and (iv) does not impair the
Lender from fully exercising its rights under any of the Loan Documents in the
event of a disposition or liquidation of the rights, assets or property that is
the subject of such license or agreement.

 

- 49 -

   

 

Section 8.16 Inbound Licenses. No Loan Party shall, after the date hereof, enter
into or become bound by any inbound license or agreement (other than
over-the-counter software that is commercially available to the public) unless
(i) no Default has occurred and is continuing; (ii) such Loan Party has provided
written notice to the Lender of the material terms of such license or agreement
with a description of its anticipated and projected impact on such Loan Party’s
business or financial condition, and (iii) such Loan Party has taken such
commercially reasonable actions as the Lender may reasonably request to obtain
the consent of, or waiver by, any Person whose consent or waiver is necessary
for the Lender to be granted a valid and perfected security interest in such
license or agreement allowing the Lender to fully exercise its rights under any
of the Loan Documents in the event of a disposition or liquidation of the
rights, assets or property that is the subject of such license or agreement;
provided that (A) the aggregate consideration paid for all such inbound licenses
pursuant to this Section 8.16 shall not exceed an amount equal to $20,000,000
less any amount paid for any acquisition pursuant to Section 8.8 hereof, and (B)
the aggregate consideration paid in cash for all such inbound licenses pursuant
to this Section 8.16 shall not exceed an amount equal to $5,000,000, less the
amount of cash used for any acquisitions pursuant to Section 8.8 hereof.

 

Section 8.17 Change in Name, Location, Executive Office, or Executive
Management; Change in Fiscal Year. Unless the Borrower has given the Lender 30
days prior written notice, no Loan Party will (i) change its legal name or any
trade name used to identify it in the conduct of its business or ownership of
its properties, (ii) change its jurisdiction of organization or legal structure,
(iii) relocate its chief executive office, principal place of business or any
office in which it maintains books or records relating to its business
(including the establishment of any new office or facility), (iv) change its
federal taxpayer identification number or organizational number (or equivalent)
without 30 days prior written notice to the Lender, or (v) replace its chief
financial officer. No Loan Party will change its Fiscal Year or any of its
Fiscal Quarters.

 

Article IX
EVENTS OF DEFAULT

 

Section 9.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

 

Section 9.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of (i) any principal of or interest on the Loan,
or (ii) any fee described in Article III or any other monetary Obligation, and
in the case of clause (ii) such default shall continue unremedied for a period
of three (3) Business Days after such amount was due.

 

Section 9.1.2 Breach of Warranty. Any representation or warranty made or deemed
to be made by any Loan Party in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made or deemed to
have been made in any material respect.

 

- 50 -

   

 

Section 9.1.3 Non-Performance of Certain Covenants and Obligations. Any Loan
Party shall default in the due performance or observance of any of its
obligations under Sections 7.4, 7.7, 7.8, 7.13, or Article VIII.

 

Section 9.1.4 Non-Performance of Other Covenants and Obligations. Any Loan Party
shall default in the due performance and observance of any other covenant,
obligation or agreement contained in any Loan Document executed by it, and such
default shall continue unremedied for a period of fifteen (15) days after the
earlier to occur of (a) written notice thereof given to the Borrower by the
Lender or (b) the date on which any Loan Party has actual knowledge of such
default.

 

Section 9.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness permitted under Section
8.2) of any Loan Party having a principal or stated amount, individually or in
the aggregate, in excess of $250,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.

 

Section 9.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $500,000 (exclusive of any amounts
fully covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered against any Loan Party and such judgment shall not have been
vacated or discharged or stayed or bonded pending appeal within 45 days after
the entry thereof or enforcement proceedings shall have been commenced by any
creditor upon such judgment or order.

 

Section 9.1.7 Change in Control. Any Change in Control shall occur.

 

Section 9.1.8 Bankruptcy, Insolvency, Etc. Any Loan Party shall:

 

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

 

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

 

- 51 -

   

 

(c) in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that, each Loan Party hereby expressly authorizes the
Lender to appear in any court conducting any relevant proceeding during such
60-day period to preserve, protect and defend its rights under the Loan
Documents;

 

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by a Loan Party, such case or proceeding shall be consented to or
acquiesced in by a Loan Party, as the case may be, or shall result in the entry
of an order for relief or shall remain for 60 days undismissed; provided that,
each Loan Party hereby expressly authorizes the Lender to appear in any court
conducting any such case or proceeding during such 60-day period to preserve,
protect and defend its rights under the Loan Documents; or

 

(e) take any action authorizing, or in furtherance of, any of the foregoing.

 

Section 9.1.9 Impairment of Security, Etc. Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Loan Party party thereto; any Loan Party shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability; or, except as permitted under any Loan
Document, any Lien securing any Obligation shall, in whole or in part, cease to
be a perfected first priority Lien.

 

Section 9.1.10 Material Adverse Change. Any circumstance occurs that could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.1.11 Regulatory Matters. If any of the following occurs: (i) the FDA
or any other Governmental Authority (A) issues a letter or other communication
asserting any Product lacks a required Product Authorization, including in
respect of CE marks or 510(k)s, or (B) initiates enforcement action against, or
issues a warning letter with respect to, any Loan Party, or any of their
Products or the manufacturing facilities therefor, that causes any Loan Party to
discontinue marketing or withdraw any of its material Products, or causes a
delay in the manufacture of any of its material Products, which discontinuance,
withdrawal or delay lasts for more than 90 days, (ii) there is a recall of any
Product that has generated or is expected to generate at least $1,000,000 in
revenue for the Loan Parties in the aggregate over any consecutive twelve (12)
month period or (iii) any Loan Party enters into a settlement agreement with the
FDA or any other Governmental Authority that results in aggregate liability as
to any single or related series of transactions, incidents or conditions, in
excess of $500,000.

 

Section 9.1.12 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

 

- 52 -

   

 

(a) the institution of any steps by any Loan Party, any ERISA Affiliate or any
other Person to terminate a Pension Plan if, as a result of such termination,
any Loan Party or any such ERISA Affiliate would be required to make a
contribution to such Pension Plan, or would reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $250,000;

 

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien on the Borrower or any ERISA Affiliate under section 303(k)
of ERISA or under Section 430(k) of the Code; or

 

(c) any ERISA Event shall occur, which would reasonably be expected to result in
a Material Adverse Effect.

 

Section 9.1.13 Celgene License Agreement. The Borrower is in default under the
Celgene License Agreement; the Celgene License Agreement is terminated or
otherwise is no longer in full force and effect with respect to the Borrower; or
the Celgene License Agreement has been amended, waived or otherwise modified in
a manner materially adverse to the Lender’s interests.

 

Section 9.1.14 Key Permit Events. Any Key Permit or any of the Loan Parties’
material rights or interests thereunder is terminated, amended or otherwise
determined to be ineffective in any manner adverse to any of the Products or
Loan Parties in any material respect.

 

Section 9.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 9.1.8 with respect to any Loan Party shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of the Loan and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand to any Person.

 

Section 9.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 9.1.8)
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Lender may, by notice to the Borrower declare all or any portion of the
outstanding principal amount of the Loan and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loan and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and the Commitments shall
terminate.

 

Article X
GUARANTY

 

Section 10.1 Guaranty. Each Guarantor hereby agrees that such Guarantor is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Lender and its successors and assigns, the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Lender by each Loan
Party. Each Guarantor agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, and that
its obligations under this Article X shall be absolute and unconditional,
irrespective of, and unaffected by,

 

- 53 -

   

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Loan Party is or may become a
party;

 

(b) the absence of any action to enforce this Agreement (including this Article
X) or any other Loan Document or the waiver or consent by the Lender with
respect to any of the provisions thereof;

 

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Lender in respect thereof (including the release of any such
security);

 

(d) the insolvency of any Loan Party; or

 

(e) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor,

 

it being agreed by each Guarantor that its obligations under this Article X
shall not be discharged until the Termination Date. Each Guarantor shall be
regarded, and shall be in the same position, as principal debtor with respect to
the Obligations guaranteed hereunder.

 

Section 10.2 Waivers. Each Guarantor expressly waives all rights it may have now
or in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel the Lender to marshal assets or to proceed in respect of
the Obligations guaranteed hereunder against the Borrower or any other
Guarantor, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor. It is agreed among each Guarantor and the
Lender that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Article X and such waivers, the Lender would decline to
enter into this Agreement.

 

Section 10.3 Benefit of Guaranty. Each Guarantor agrees that the provisions of
this Article X are for the benefit of the Lender and its successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between the Borrower, on the one hand, and the Lender, on the other hand, the
obligations of the Borrower and each Guarantor under the Loan Documents.

 

Section 10.4 Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each Guarantor hereby
expressly and irrevocably subordinates to the prior payment in full, in cash, of
the Obligations any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off and any and
all defenses available to a surety, guarantor or accommodation co-obligor until
all Commitments have expired or been terminated and the Obligations are
indefeasibly paid in full in cash. Each Guarantor acknowledges and agrees that
this subordination is intended to benefit the Lender and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Article X, and that the Lender and its successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 10.4.

 

- 54 -

   

 

Section 10.5 Election of Remedies. If the Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving the
Lender a Lien upon any collateral, whether owned by any Loan Party or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, the Lender may, at its sole option, determine which of its remedies
or rights it may pursue without affecting any of its rights and remedies under
this Article X. If, in the exercise of any of its rights and remedies, the
Lender shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any Loan Party or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Guarantor hereby consents to such action by the Lender and waives any claim
based upon such action, even if such action by the Lender shall result in a full
or partial loss of any rights of subrogation which each Guarantor might
otherwise have had but for such action by the Lender. Any election of remedies
which results in the denial or impairment of the right of the Lender to seek a
deficiency judgment against the any Loan Party shall not impair any Guarantor’s
obligation to pay the full amount of the Obligations. In the event the Lender
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or the Loan Documents, the Lender may bid all or less than the amount of
the Obligations and the amount of such bid need not be paid by the Lender but
shall be credited against the Obligations. The amount of the successful bid at
any such sale, whether the Lender or any other party is the successful bidder,
shall be conclusively deemed to be the fair market value of the collateral and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Article X, notwithstanding that any present or future law
or court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which the Lender might otherwise be entitled but for such
bidding at any such sale.

 

Section 10.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this Article X shall be limited to an
amount not to exceed the amount which could be claimed by the Lender from such
Guarantor under this Article X without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Guarantor’s right of contribution and
indemnification from each other Guarantor.

 

Section 10.7 Liability Cumulative. The liability of each Guarantor under this
Article X is in addition to and shall be cumulative with all liabilities of each
Loan Party to the Lender under this Agreement and the other Loan Documents to
which each Loan Party is a party or in respect of any Obligations or obligation
of such Loan Party, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

 

Article XI
MISCELLANEOUS PROVISIONS

 

Section 11.1 Waivers, Amendments, Etc. The provisions of each Loan Document may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Lender and, so long
as no Event of Default has occurred and is continuing, the Borrower.

 

- 55 -

   

 

No failure or delay on the part of the Lender in exercising any power or right
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on any Loan Party in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Lender under any
Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

Section 11.2 Notices; Time. All notices and other communications provided under
any Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to the Borrower or the Lender, to the applicable Person at
its address or facsimile number set forth on Schedule 11.2 hereto, or at such
other address or facsimile number as may be designated by such party in a notice
to the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter. Unless otherwise indicated, all references to the time of a day in
a Loan Document shall refer to New York City time.

 

Section 11.3 Payment of Costs and Expenses. The Borrower agrees to pay on demand
all expenses of the Lender (including the fees and out-of-pocket expenses of
Morrison & Foerster LLP, counsel to the Lender and of local counsel, if any, who
may be retained by or on behalf of the Lender) in connection with:

 

(a) the negotiation, preparation, execution and delivery of the Commitment
Letter, each Loan Document, including schedules and exhibits, and any
amendments, waivers, consents, supplements or other modifications to any Loan
Document as may from time to time hereafter be required, whether or not the
transactions contemplated hereby are consummated; and

 

(b) the filing or recording of any Loan Document (including any financing
statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where financing statements (or other documents evidencing Liens in
favor of the Lender) have been recorded and any and all other documents or
instruments of further assurance required to be filed or recorded by the terms
of any Loan Document; and

 

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document;

 

- 56 -

   

 

provided that the Expense Deposit (if any) shall be applied by the Lender from
time to time for purposes of satisfying the foregoing expenses of the Borrower.
Notwithstanding the foregoing, in no event shall the Borrower be required to
pay, pursuant to this Section 11.3, the Commitment Letter or otherwise, any
expenses of the Lender (including the fees and out-of-pocket expenses of
Morrison & Foerster LLP, counsel to the Lender and of local counsel, if any, who
may be retained by or on behalf of the Lender) incurred on or prior to the
Closing Date in excess of $275,000 in the aggregate

 

The Borrower also agrees to reimburse the Lender upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses
of counsel to the Lender) incurred by the Lender in connection with (i) the
negotiation of any restructuring or “work-out” with the Borrower, whether or not
consummated, of any Obligations and (ii) the enforcement of any Obligations.

 

Section 11.4 Indemnification. In consideration of the execution and delivery of
this Agreement by the Lender, the Borrower hereby indemnifies, agrees to defend,
exonerates and holds the Lender and each of its officers, directors, employees
and agents (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs,
liabilities, obligations and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ and professionals’ fees and disbursements, whether incurred in
connection with actions between the parties hereto or the parties hereto and
third parties (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to (i) the entering into and performance of any Loan Document by any of
the Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Lender pursuant to Article V
not to fund the Loan; provided that, any such action is resolved in favor of
such Indemnified Party) or (ii) any Environmental Liability, any actual or
alleged breach of or non-compliance with Environmental Laws or Environmental
Permits, any Hazardous Materials, or any other decision, act, omission or matter
relating to the environment, natural resources, health, safety or welfare. If
and to the extent that the foregoing indemnification may be unenforceable for
any reason, the Borrower agrees to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The Lender acknowledges and agrees that in no event will
the Loan Parties’ aggregate liability under this Section 11.4 exceed the
Indemnified Parties’ actual out-of-pocket pecuniary loss. In addition, the
Lender shall take commercially reasonable actions in settling or otherwise
compromising any action, lawsuit or other claim for which it may seek
indemnification hereunder. This Section 11.4 shall not apply with respect to
Taxes other than Taxes losses that arise from any other non-Tax claims.

 

Section 11.5 Survival. The obligations of the Borrower under Section 4.1,
Section 4.2, Section 4.3, Section 11.3 and Section 11.4, shall in each case
survive any assignment by the Lender and the occurrence of the Termination Date.
The representations and warranties made by each Loan Party in each Loan Document
shall survive the execution and delivery of such Loan Document.

 

Section 11.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

- 57 -

   

 

Section 11.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

 

Section 11.8 Execution in Counterparts, Effectiveness, Etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, each other Loan Party and the Lender, shall
have been received by the Lender. Delivery of an executed counterpart of a
signature page to this Agreement by email (e.g. “pdf” or “tiff”) or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 11.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

 

Section 11.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that, no Loan Party may assign or transfer its rights or
obligations hereunder without the prior written consent of the Lender; and
provided, further, that the Lender shall provide the Borrower with prompt
written notice of any assignment by the Lender of the Loan (in whole or in part)
or any of the Lender’s rights hereunder, unless such assignment is to an
Affiliate of the Lender. Notwithstanding anything contained herein to the
contrary, in no event will the Lender (i) prior to the Closing Date, be
permitted to assign or delegate any of its obligations hereunder, including, its
obligation to make the Loan subject to the terms hereof, to any Person (other
than an Affiliate of the Lender) or (ii) at any time, be permitted to assign or
delegate any of its obligations hereunder, including, its obligation to make the
Loan subject to the terms hereof, to any Person engaged in the development,
commercialization, sale and distribution of silver-based, tissue-based or
ultrasonic energy-based wound care products and exudate management products. The
Lender, acting solely for this purpose as a non-fiduciary agent of the Loan
Parties (such agency being solely for tax purposes), shall maintain a record of
each transfer or assignment made under this Section 11.10 and shall record the
names and addresses of each transferee or assign, and principal amounts (and
stated interest) of the Loan (or portion thereof) owing to, each such Person.
The entries in such record shall be conclusive absent manifest error, and each
Loan Party therein shall treat each Person whose name is recorded therein as a
lender hereunder for all purposes of this Agreement. Such register shall be
available for inspection by the Loan Parties at any reasonable time and from
time to time upon reasonable prior notice.

 

- 58 -

   

 

Section 11.11 Other Transactions. Nothing contained herein shall preclude the
Lender, from engaging in any transaction, in addition to those contemplated by
the Loan Documents, with any Loan Party or any of their respective Affiliates in
which such Loan Party or such Affiliate is not restricted hereby from engaging
with any other Person.

 

Section 11.12 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE LENDER OR THE LOAN PARTIES IN CONNECTION HEREWITH OR THEREWITH
MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE
CITY OF NEW YORK IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION
11.2. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT EACH LOAN PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN
PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

Section 11.13 Waiver of Jury Trial. THE LENDER AND EACH LOAN PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE LENDER OR EACH LOAN PARTY IN CONNECTION THEREWITH.
EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER ENTERING INTO THE LOAN DOCUMENTS.

 

[SIGNATURE PAGES FOLLOW]

 

- 59 -

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 



  ALLIQUA BIOMEDICAL, INC., as Borrower         By: /s/ Brian M. Posner    
Name: Brian M. Posner     Title:   Chief Financial Officer       PERCEPTIVE
CREDIT OPPORTUNITIES FUND, LP, as Lender       By: Perceptive Credit
Opportunities GP, LLC         By: /s/ Joseph Edelman     Name: Joseph Edelman  
  Title:   Managing Member       AQUAMED TECHNOLOGIES, INC., as a Guarantor    
    By: /s/ Brian M. Posner     Name: Brian M. Posner     Title:   Secretary    
  CHOICE THERAPEUTICS, INC., as a Guarantor         By: /s/ Brian M. Posner    
Name: Brian M. Posner     Title:   Secretary



  

[Signature Page to Credit Agreement]

 

 

   

 



  ALLIQUA BIOMEDICAL SUB, INC., as a Guarantor         By: /s/ Brian M. Posner  
  Name: Brian M. Posner     Title:   Secretary       ALQA CEDAR, INC., as a
Guarantor         By: /s/ Brian M. Posner     Name: Brian M. Posner     Title:
  Secretary



 

[Signature Page to Credit Agreement]

 

 

